


Exhibit 10.1

 

 

 

$1,100,000,000

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of

October 17, 2006

 

among

 

GENERAL MILLS, INC.,

 

The Financial Institutions Party Hereto

 

CITIBANK, N.A.,

as Administrative Agent,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

 

____________________________________________

 

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC, and

DEUTSCHE BANK SECURITIES, INC.,

Documentation Agents,

 

CITIGROUP GLOBAL MARKETS INC. and

J.P. MORGAN SECURITIES INC.,

Lead Arrangers and Bookrunners

 

_________________________________________________________________


--------------------------------------------------------------------------------


TABLE OF CONTENTS

____________

 

PAGE                 ARTICLE 1
DEFINITIONS     Section 1.01.   Defined Terms     1 Section 1.02.   Other
Interpretive Provisions     15 Section 1.03.   Accounting Principles     16  
ARTICLE 2
THE CREDIT     Section 2.01.   The Revolving Credit     17 Section 2.02.  
Registry     17 Section 2.03.   Procedure For Borrowing     17 Section 2.04.  
Conversion and Continuation Elections     19 Section 2.05.   Voluntary
Termination or Reduction of Commitments     20 Section 2.06.   Optional
Payments     20 Section 2.07.   Repayment     20 Section 2.08.   Interest     20
Section 2.09.   Fees     21 Section 2.10.   Computation of Fees and Interest   
 22 Section 2.11.   Payments by the Company     22 Section 2.12.   Payments by
the Banks to the Agent     23 Section 2.13.   Sharing of Payments, Etc.     24
Section 2.14.   Increased Commitments; Additional Banks     24   ARTICLE 3
TAXES, YIELD PROTECTION AND ILLEGALITY      Section 3.01.   Taxes     26 Section
3.02.   Illegality     28 Section 3.03.   Increased Costs and Reduction of
Return     29 Section 3.04.   Funding Losses     30 Section 3.05.   Inability to
Determine Rates     31 Section 3.06.   Certificates of Banks     31 Section
3.07.   Substitution of Banks     31 Section 3.08.   Survival     31


i

--------------------------------------------------------------------------------


PAGE                 ARTICLE 4
CONDITIONS PRECEDENT   Section 4.01.   Effectiveness      32 Section 4.02.  
Conditions to All Borrowings      33   ARTICLE 5
REPRESENTATIONS AND WARRANTIES   Section 5.01.   Existence and Power      34
Section 5.02.   Corporate Authorization; No Contravention      35 Section
5.03.   Governmental Authorization      35 Section 5.04.   Binding Effect    
 35 Section 5.05.   Litigation      35 Section 5.06.   No Default      35
Section 5.07.   ERISA      36 Section 5.08.   Use of Proceeds; Margin
Regulations      36 Section 5.09.   Title to Properties      36 Section 5.10.  
Taxes      36 Section 5.11.   Environmental Matters      37 Section 5.12.  
Regulated Entities      37 Section 5.13.   Copyrights, Patents, Trademarks and
Licenses, Etc.      37 Section 5.14.   Financial Information      37   ARTICLE 6
AFFIRMATIVE COVENANTS   Section 6.01.   Financial Statements      38 Section
6.02.   Certificates; Other Information      39 Section 6.03.   Notices      39
Section 6.04.   Preservation of Corporate Existence, Etc.      41 Section
6.05.   Insurance      41 Section 6.06.   Payment of Obligations      41 Section
6.07.   Compliance with Laws      42 Section 6.08.   Inspection of Property and
Books and Records      42 Section 6.09.   Use of Proceeds      42   ARTICLE 7
NEGATIVE COVENANTS   Section 7.01.   Limitation on Liens      43 Section 7.02.  
Disposition of Assets; Consolidations and Mergers      44 Section 7.03.   Pari
Passu Ranking      45 Section 7.04.   Transactions with Affiliates      45
Section 7.05.   Margin Stock      46 Section 7.06.   Ratio of Earnings to Fixed
Charges      46 Section 7.07.   Payments by Material Subsidiaries      46


ii

--------------------------------------------------------------------------------


PAGE                 ARTICLE 8
EVENTS OF DEFAULT   Section 8.01.   Event of Default      46 Section 8.02.  
Remedies      49 Section 8.03.   Rights Not Exclusive      49   ARTICLE 9
THE AGENTS   Section 9.01.   Appointment and Authorization      49 Section
9.02.   Delegation of Duties      50 Section 9.03.   Liability of Administrative
Agent      50 Section 9.04.   Reliance by Agent      50 Section 9.05.   Notice
of Default      51 Section 9.06.   Credit Decision      51 Section 9.07.  
Indemnification      52 Section 9.08.   Administrative Agent in Individual
Capacity      53 Section 9.09.   Successor Administrative Agent      53 Section
9.10.   Other Agents      53   ARTICLE 10
MISCELLANEOUS   Section 10.01.   Amendments and Waivers      54 Section 10.02.  
Notices      54 Section 10.03.   No Waiver; Cumulative Remedies      55 Section
10.04.   Costs and Expenses      55 Section 10.05.   Indemnity      56 Section
10.06.   Marshalling; Payments Set Aside      57 Section 10.07.   Successors and
Assigns      57 Section 10.08.   Assignments, Participations, Etc.      58
Section 10.09.   Confidentiality      60 Section 10.10.   Set-off      61
Section 10.11.   Notification of Addresses, Lending Offices, Etc.      62
Section 10.12.   Counterparts      62 Section 10.13.   Severability      62
Section 10.14.   No Third Parties Benefited      62 Section 10.15.   Time    
 62 Section 10.16.   Governing Law and Jurisdiction      62 Section 10.17.  
Waiver of Jury Trial      63 Section 10.18.   Entire Agreement      63 Section
10.19.   USA PATRIOT Act Notice      64


iii

--------------------------------------------------------------------------------


SCHEDULES
Pricing Schedule               Schedule 2.01   Revolving Commitment of each Bank
     


EXHIBITS     Exhibit A – Notice of Borrowing Exhibit B – Notice of
Conversion/Continuation Exhibit C – Assignment and Assumption Agreement Exhibit
D – Note




















iv

--------------------------------------------------------------------------------


AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 17, 2006 among GENERAL
MILLS, INC., the FINANCIAL INSTITUTIONS party hereto (collectively, the “Banks”;
individually, a “Bank”), CITIBANK, N.A., as Administrative Agent, and JPMORGAN
CHASE BANK, N.A., as Syndication Agent.

WHEREAS, certain of the parties hereto have heretofore entered into a 364-Day
Credit Agreement dated as of October 21, 2005 (the “Existing Agreement”);

WHEREAS, at the date hereof, there are no Loans outstanding under the Existing
Agreement; and

WHEREAS, the parties hereto desire to amend the Existing Agreement as set forth
herein and to restate the Existing Agreement in its entirety to read as set
forth below;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. In addition to the terms defined elsewhere in this
Agreement, the following terms have the following meanings:

“Administrative Agent” means Citibank, N.A. in its capacity as administrative
agent for the Banks hereunder, and any successor in such capacity.

“Administrative Agent-Related Persons” means Citibank, N.A. and any successor
Administrative Agent arising under Section 9.09, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Bank and returned to the Administrative Agent (with a copy to
the Company).

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction

 


--------------------------------------------------------------------------------



of the management and policies of the other Person, whether through the
ownership of voting securities, by contract or otherwise. Without limitation,
any director, executive officer or beneficial owner of 10% or more of the equity
of a Person shall for the purposes of this Agreement, be deemed to control the
other Person. Notwithstanding the foregoing, no Bank shall be deemed an
“Affiliate” of the Company or of any Subsidiary of the Company.

“Agent” means any of the Administrative Agent, the Syndication Agent or the
Documentation Agents.

“Agreement” means the Existing Agreement, as amended by this Amended Agreement,
and as the same may be further amended from time to time after the date hereof.

“Amended Agreement” means this Amended and Restated Credit Agreement dated as of
October 17, 2006.

“Agent’s Payment Office” means the address for payments set forth on the
signature page hereto in relation to the Administrative Agent or such other
address as the Administrative Agent may from time to time specify in accordance
with Section 10.02.

“Aggregate Revolving Commitment” means the combined Revolving Commitments of the
Banks, in the initial amount of One Billion One Hundred Million Dollars
($1,100,000,000), as such amount may be increased pursuant to Section 2.14, or
reduced from time to time pursuant to the provisions of this Agreement.

“Applicable Margin” means:

 

(i)

with respect to Base Rate Loans, 0%; and

(ii)   with respect to Offshore Rate Loans, the applicable rate per annum set
forth in the Pricing Schedule.

“Approved Fund” means any Fund that is managed (whether as manager or
administrator) by (i) a Bank, (ii) an Affiliate of a Bank or (iii) an entity or
an Affiliate of an entity that administers or manages a Bank.

“Assignee” has the meaning specified in subsection 10.08(a).

“Assignment and Acceptance” has the meaning specified in subsection 10.08(a).

“Attorney Costs” means and includes all reasonable fees and reasonable
out-of-pocket disbursements of any law firm or other external counsel, the
reasonable allocated cost of internal legal services and all reasonable
out-of-pocket disbursements of internal counsel.

 

2


--------------------------------------------------------------------------------



“Bank” has the meaning specified in the introductory clause hereto; provided
that if and to the extent any Bank obtains funding for its Loans hereunder from
a domestic bank Affiliate of such Bank, all references to such “Bank” in
Sections 3.02 and 3.03 hereof shall be deemed to include such domestic bank
Affiliate.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Citibank Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

“Borrowing” means a borrowing hereunder consisting of Loans made to the Company
on the same day by the Banks pursuant to Article 2.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
and, if the applicable Business Day relates to any Offshore Rate Loan, means
such a day on which dealings are carried on in the London interbank market.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Bank or of any corporation or other entity controlling a
Bank.

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations.”

“Capital Lease Obligations” means all material monetary obligations of the
Company or any of its Subsidiaries under any leasing or similar arrangement
which, in accordance with GAAP, is classified as a capital lease (“Capital
Lease”).

“CERCLA” has the meaning specified in the definition of “Environmental Laws.”

“Citibank Rate” means the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its base rate in effect at its principal
office in New York City; each change in the Citibank Rate shall be effective on
the date such change is publicly announced.

 

3


--------------------------------------------------------------------------------



“Closing Date” means the date on which all conditions precedent set forth in
Section 4.01 are satisfied or waived by all Banks.

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
promulgated thereunder.

“Commitment Percentage” means, as to any Bank, the percentage equivalent of such
Bank’s Revolving Commitment divided by the Aggregate Revolving Commitment.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
Surety Instrument or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
or (b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, or (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation, or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof; in each case (a), (b), (c) or (d), including
arrangements wherein the rights and remedies of the holder of the primary
obligation are limited to repossession or sale of certain property of such
Person. The amount of any Contingent Obligation shall be deemed equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or if indeterminable, the
maximum reasonably anticipated liability in respect thereof.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound and which is
material to such Person.

“Controlled Group” means the Company and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Company pursuant to Section 414(b), (c), (m) or (o) of the Code.

“Conversion Date” means any date on which the Company converts, either pursuant
to a Notice of Conversion/ Continuation or by automatic conversion pursuant to
Section 2.04, a Base Rate Loan to an Offshore Rate Loan; or an Offshore Rate
Loan to a Base Rate Loan.

 

4


--------------------------------------------------------------------------------



“Credit Exposure” means, with respect to any Bank at any time, (i) the amount of
its Revolving Commitment (whether used or unused) at such time or (ii) if the
Revolving Commitments have terminated in their entirety, the aggregate
outstanding principal amount of its Loans at such time.

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured or otherwise remedied during such
time) constitute an Event of Default.

“Documentation Agents” means each of Bank of America, N.A., Barclays Bank PLC
and Deutsche Bank Securities Inc., in its capacity as a documentation agent in
respect of this Agreement.

“Dollars”, “dollars” and “$” each mean lawful money of the United States.

“Domestic Lending Office” means, with respect to each Bank, the office of that
Bank designated as such in the signature pages hereto or such other office of
the Bank as it may from time to time specify to the Company and the
Administrative Agent.

“Effective Date” means the date on which this Amended Agreement becomes
effective pursuant to Section 4.01.

“Eligible Assignee” means (a) any Bank ; (b) any Affiliate of a Bank; (c) any
Approved Fund; and (d) any other Person (other than a natural Person) approved
by (i) the Administrative Agent, and (ii) unless (x) such Person is taking
delivery of an assignment in connection with physical settlement of a credit
derivatives transaction or (y) an Event of Default has occurred and is
continuing, the Company (each such approval not to be unreasonably withheld or
delayed).

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment
or threat to public health, personal injury (including sickness, disease or
death), property damage, natural resources damage, or otherwise alleging
liability or responsibility for damages (punitive or otherwise), cleanup,
removal, remedial or response costs, restitution, civil or criminal penalties,
injunctive relief, or other type of relief, resulting from or based upon the
presence, placement, discharge, emission or release (including intentional and
unintentional, negligent and non-negligent, sudden or non-sudden, accidental or
non-accidental, placement, spills, leaks, discharges, emissions or releases) of
any Hazardous Material at, in, or from Property, whether or not owned by the
Company.

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case

 

5


--------------------------------------------------------------------------------



relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b),
414(c) or 414(m) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Qualified Plan or a
Multiemployer Plan; (b) a withdrawal by the Company or any ERISA Affiliate from
a Qualified Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a
complete or partial withdrawal by the Company or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Qualified
Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure by the
Company or any member of the Controlled Group to make required contributions to
a Qualified Plan or Multiemployer Plan; (f) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Qualified
Plan or Multiemployer Plan; (g) the imposition of any liability under Title IV
of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Company or any ERISA Affiliate; or (h) an application for a
funding waiver or an extension of any amortization period pursuant to Section
412 of the Code with respect to any Plan.

“Eurodollar Reserve Percentage” has the meaning specified in the definition of
“Offshore Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities and Exchange Act of 1934, and regulations
promulgated thereunder.

“Existing Agreement” means the 364-Day Credit Agreement dated as of October 21,
2005 among the Company, certain financial institutions, JPMorgan Chase Bank,
N.A., as administrative agent, and Citigroup Global Markets Inc., as syndication
agent.

 

6


--------------------------------------------------------------------------------



“Federal Funds Rate” means, for any day, the rate set forth in the weekly
statistical release designated as H.15(519), or any successor publication,
published by the Federal Reserve Board (including any such successor,
“H.15(519)”) for such day opposite the caption “Federal Funds (Effective)”. If
on any relevant day such rate is not yet published in H.15(519), the rate for
such day will be the rate set forth in the daily statistical release designated
as the Composite 3:30 p.m. Quotations for U.S. Government Securities, or any
successor publication, published by the Federal Reserve Bank of New York
(including any such successor, the “Composite 3:30 p.m. Quotation”) for such day
under the caption “Federal Funds Effective Rate”. If on any relevant day the
appropriate rate for such previous day is not yet published in either H.15(519)
or the Composite 3:30 p.m. Quotations, the rate for such day will be the
arithmetic mean as determined by the Administrative Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of three leading brokers of Federal funds
transactions in New York City selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means that certain letter agreement between the Company and
Citigroup Global Markets Inc. dated September 25, 2006.

“Final Maturity Date” means the first anniversary of the Revolving Termination
Date, or if such date is not a Business Day, the next preceding Business Day.

“Form W-8BEN” has the meaning specified in subsection 3.01(f).

“Form W-8ECI” has the meaning specified in subsection 3.01(f).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in purchasing, holding or otherwise investing in commercial loans in the
ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the accounting
profession), or in such other statements by such other entity as may be in
general use by significant segments of the U.S. accounting profession, which are
applicable to the circumstances as of the date of determination.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial,

 

7


--------------------------------------------------------------------------------



regulatory or administrative functions of or pertaining to government, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business pursuant to ordinary terms); (c)
all non-contingent reimbursement or payment obligations with respect to Surety
Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses (other than trade
payables entered into in the Ordinary Course of Business); (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by the Person (even though the rights and remedies of the seller or
bank under such agreement in the event of default are limited to repossession or
sale of such property); (f) all Capital Lease Obligations; and (g) all net
obligations with respect to Rate Contracts.

“Indemnified Person” has the meaning specified in subsection 10.05.

“Indemnified Liabilities” has the meaning specified in subsection 10.05.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (a) and (b) undertaken under U.S. Federal, State or
foreign law, including the Bankruptcy Code.

“Interest Payment Date” means, with respect to any Offshore Rate Loan, the last
day of the Interest Period applicable to such Loan and, with respect to Base
Rate Loans, the last Business Day of each calendar quarter and each date a Base
Rate Loan is converted into an Offshore Rate Loan, provided, however, that if
any Interest Period for an Offshore Rate Loan exceeds three months, the date
which falls three months after the beginning of such Interest Period and after
each Interest Payment Date thereafter shall also be an Interest Payment Date.

 

8


--------------------------------------------------------------------------------



“Interest Period” means, with respect to any Offshore Rate Loan, the period
commencing on the Business Day the Loan is disbursed or continued or on the
Conversion Date on which the Loan is converted to the Offshore Rate Loan and
ending on the date one week or one, two, three or six months (or, if available,
as determined by the Majority Banks, nine or twelve months) thereafter, as
selected by the Company in its Notice of Borrowing or Notice of
Conversion/Continuation;

provided that:

(i)    if any Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;

(ii)   any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)

no Interest Period may end after the Final Maturity Date.

“Lead Arrangers” means Citigroup Global Markets Inc. and J.P. Morgan Securities
Inc.

“Lending Office” means, with respect to any Bank, the office or offices of the
Bank specified as its “Lending Office” or “Domestic Lending Office” or “Offshore
Lending Office”, as the case may be, in its Administrative Questionnaire, or
such other office or offices of the Bank as it may from time to time notify the
Company and the Administrative Agent.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a Capital Lease Obligation, any financing lease
having substantially the same economic effect as any of the foregoing, or the
filing of any financing statement naming the owner of the asset to which such
lien relates as debtor, under the UCC or any comparable law) and any contingent
or other agreement to provide any of the foregoing, but not including the
interest of a lessor under an Operating Lease.

“Loan” means an extension of credit by a Bank to the Company pursuant to Article
2, and may be a Base Rate Loan or an Offshore Rate Loan.

 

9


--------------------------------------------------------------------------------



“Loan Documents” means this Agreement and all documents delivered by the Company
to the Administrative Agent in connection herewith.

“Majority Banks” means at any time Banks then holding at least 51% of the
aggregate amount of the Credit Exposures at such time.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, any of the operations, business, properties or condition
(financial or otherwise) of the Company or the Company and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Company to
perform under any Loan Document and avoid any Event of Default; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of any Loan Document.

“Material Subsidiary” means any Subsidiary of the Company, whether now owned or
hereafter formed or acquired, whose total assets at any time equal or exceed ten
percent (10%) of the Company’s total assets as shown on the Company’s
consolidated balance sheet for its most recent fiscal quarter.

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
4001(a)(3) of ERISA) and to which any member of the Controlled Group makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

“Note” has the meaning set forth in Section 2.02(b).

“Notice of Borrowing” means a notice given by the Company to the Administrative
Agent pursuant to Section 2.03, in substantially the form of Exhibit A.

“Notice of Conversion/Continuation” means a notice given by the Company to the
Administrative Agent pursuant to Section 2.04, in substantially the form of
Exhibit B.

“Notice of Lien” means any “notice of lien” or similar document intended to be
filed or recorded with any court, registry, recorder’s office, central filing
office or other Governmental Authority for the purpose of evidencing, creating,
perfecting or preserving the priority of a Lien securing obligations owing to a
Governmental Authority.

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Company to any Bank, the Administrative Agent,
or any other Indemnified Person, that arises under any Loan Document,

 

10


--------------------------------------------------------------------------------



whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.

“Offshore Lending Office” means with respect to each Bank, the office of such
Bank designated as such in its Administrative Questionnaire or such other office
of such Bank as such Bank may from time to time specify to the Company and the
Administrative Agent.

“Offshore Rate” means for any Interest Period with respect to any Offshore Rate
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

Offshore Rate =

Offshore Base Rate

1.00 - Eurodollar Reserve Percentage

 

Where,

“Offshore Base Rate” means, for such Interest Period:

(a)           the rate per annum (carried out to the fifth decimal place) equal
to the rate determined by the Administrative Agent to be the offered rate that
appears on the page of the Telerate Screen that displays an average British
Bankers Association Interest Settlement Rate (such page currently being page
number 3750) for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term approximately equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or

(b)          in the event the rate referenced in the preceding subsection (a)
does not appear on such page or service or such page or service shall cease to
be available, the rate per annum (carried out to the fifth decimal place) equal
to the rate determined by the Administrative Agent to be the offered rate on
such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

(c)          in the event the rates referenced in the preceding subsections (a)
and (b) are not available, the rate per annum determined by the Administrative
Agent as the rate of interest at which Dollar deposits (for delivery on the
first day of such Interest Period) in same day funds in the approximate amount
of the applicable Offshore Rate Loan and with a term equivalent to such Interest
Period would be offered by its London Branch

 

11


--------------------------------------------------------------------------------



to major banks in the offshore Dollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Bank,
under regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Offshore Rate
for each outstanding Offshore Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

“Offshore Rate Loan” means a Loan that bears interest based on the Offshore
Rate.

“Operating Lease” means, as applied to any Person, any lease of Property which
is not a Capital Lease.

“Ordinary Course of Business” means, in respect of any transaction involving the
Company or any Subsidiary of the Company, the ordinary course of such Person’s
business, as conducted by any such Person and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation.

“Other Taxes” has the meaning specified in subsection 3.01(b).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.

“Participant” has the meaning specified in subsection 10.08(b).

“Person” means an individual, partnership, corporation, business trust, limited
liability company, joint stock company, trust, unincorporated association, joint
venture or Governmental Authority.

“Plan” means a Multiemployer Plan or a Qualified Plan.

“Pricing Schedule” means the schedule attached hereto and identified as such.

 

12


--------------------------------------------------------------------------------



“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.

“Qualified Plan” means a pension plan intended to be tax-qualified under Section
401(a) of the Code, which is subject to Title IV of ERISA and which any member
of the Controlled Group sponsors, maintains, or to which it makes, is making or
is obligated to make contributions, or in the case of a multiple employer plan
(as described in Section 4064(a) of ERISA) has made contributions at any time
during the immediately preceding period covering at least five (5) plan years,
but excluding any Multiemployer Plan.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest rates.

“Ratio of Earnings to Fixed Charges” means the Ratio of Earnings to Fixed
Charges as reported by the Company in its most recent Form 10-K Annual Report
filed with the Securities and Exchange Commission or in its most recent
officer’s certificate delivered pursuant to Section 6.01(c), provided that the
components of the numerator and denominator of such ratio are computed in each
such filing or certificate in the same manner as computed in the Company’s Form
10-K Annual Report for the period ended May 28, 2006. For purposes of computing
this ratio, earnings represent pretax income from continuing operations plus
fixed charges (net of capitalized interest). Fixed charges represent gross
interest (whether expensed or capitalized) and one-third (the proportion deemed
representative of the interest factor) of rents of continuing operations.

“Register” has the meaning set forth in Section 2.02(a).

“Reportable Event” means, as to any Plan, (a) any of the events set forth in
Section 4043(b) of ERISA or the regulations thereunder, other than any such
event for which the 30-day notice requirement under ERISA has been waived in
regulations issued by the PBGC, (b) a withdrawal from a Plan described in
Section 4063 of ERISA, or (c) a cessation of operations described in Section
4062(e) of ERISA.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

“Responsible Officer” means the chief executive officer, any vice chairman or
the president of the Company, or any other officer having substantially the same
authority and responsibility; or, with respect to compliance with financial
covenants, the chief financial officer, the treasurer, the senior vice
president, corporate finance or any director of finance of the Company, or any
other officer having substantially the same authority and responsibility.

 

13


--------------------------------------------------------------------------------



“Revolving Commitment” means, with respect to each Bank, the amount set forth
opposite such Bank’s name in Schedule 2.01 under the heading “Revolving
Commitment”, as such amount may be increased pursuant to Section 2.14, or from
time to time be reduced pursuant to Section 2.05, or increased or reduced as a
result of one or more assignments pursuant to Section 10.08.

“Revolving Termination Date” means the earlier to occur of:

(a)          October 16, 2007; and

(b)          the date on which the Aggregate Revolving Commitment shall
terminate in accordance with the provisions of this Agreement.

“SEC” means the Securities and Exchange Commission, or any entity succeeding to
any of its principal functions.

“Subsidiary” of a Person means any corporation, association, partnership, joint
venture or other business entity of which more than 51% of the voting stock or
other equity interests (in the case of Persons other than corporations), is
owned or controlled directly or indirectly by the Person, or one or more of the
Subsidiaries of the Person, or a combination thereof. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent in respect of this Agreement.

“Taxes” has the meaning specified in subsection 3.01(a).

“Total Outstanding Amount” means at any time the aggregate outstanding principal
amount of the Loans at such time after giving effect, if one or more Loans are
being made at such time, to any substantially concurrent application of the
proceeds thereof to repay other Loans.

“Tranche” means a group of Offshore Rate Loans having the same Interest Period.

“Transferee” has the meaning specified in Section 10.09.

“Type” means, as to any Loan, its nature as a Base Rate Loan or an Offshore Rate
Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

14


--------------------------------------------------------------------------------



“Unfunded Pension Liabilities” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to Section 412 of the Code for the
applicable plan year.

“United States” and “U.S.” each means the United States of America.

“Voting Stock” means shares of stock of a corporation of any class or classes
(however designated) having ordinary voting power for the election of a majority
of the members of the board of directors (or other governing body) of such
corporation, other than stock having such power only by reason of the happening
of a contingency.

“Wholly-Owned Subsidiary” of a Person means any corporation, association,
partnership or other business entity in which (other than directors’ qualifying
shares required by law) 100% of the capital stock of each class having ordinary
voting power and 100% of the capital stock of every other class, or 100% of all
other equity interests (in the case of Persons other than corporations), in each
case at the time as of which any determination is being made, is owned,
beneficially and of record, by such Person, or by one or more of the other
Wholly-Owned Subsidiaries of such Person, or both.

“Withdrawal Liabilities” means, as of any determination date, the aggregate
amount of the liabilities, if any, pursuant to Section 4201 of ERISA if the
Controlled Group made a complete withdrawal from all Multiemployer Plans and any
increase in contributions pursuant to Section 4243 of ERISA.

Section 1.02. Other Interpretive Provisions.

(a)   Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto. The meaning of
defined terms shall be equally applicable to the singular and plural forms of
the defined terms. Terms (including uncapitalized terms) not otherwise defined
herein and that are defined in the UCC shall have the meanings therein
described.

(b)   The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement; and subsection,
section, schedule and exhibit references are to this Agreement unless otherwise
specified.

(c)   Certain Common Terms.

 

15


--------------------------------------------------------------------------------



(i)    The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii)   The term “including” is not limiting and means “including without
limitation.”

(d)   Performance; Time. Whenever any performance obligation hereunder shall be
stated to be due or required to be satisfied on a day other than a Business Day,
such performance shall be made or satisfied on the next succeeding Business Day.
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including”; the words “to” and “until”
each mean “to but excluding”, and the word “through” means “to and including.”
If any provision of this Agreement refers to any action taken or to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be interpreted to encompass any and all means, direct or indirect, of taking, or
not taking, such action.

(e)   Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments shall be deemed to include all
subsequent amendments and other modifications thereto, but only to the extent
such amendments and other modifications are not prohibited by the terms of any
Loan Document.

(f)    Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

(g)   Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

(h)   Independence of Provisions. The parties acknowledge that this Agreement
and other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, and that such limitations,
tests and measurements are cumulative and must each be performed, except as
expressly stated to the contrary in this Agreement.

Section 1.03.     Accounting Principles. (a) Unless the context otherwise
clearly requires, all accounting terms not expressly defined herein shall be
construed, and all financial computations required under this Agreement shall be
made, in accordance with GAAP, consistently applied.

(b)          References herein to “fiscal year” and “fiscal quarter” refer to
such fiscal periods of the Company.

 

16


--------------------------------------------------------------------------------



ARTICLE 2

THE CREDIT

Section 2.01. The Revolving Credit. Each Bank severally agrees, on the terms and
conditions hereinafter set forth, to make Loans to the Company from time to time
on any Business Day during the period from the Closing Date to the Revolving
Termination Date, in an amount such that (i) the aggregate principal amount of
Loans by such Bank at any one time outstanding shall not exceed the amount of
its Revolving Commitment and (ii)  the Total Outstanding Amount shall not exceed
the Aggregate Revolving Commitment. Within the limits of each Bank’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Company
may borrow under this Section 2.01, prepay pursuant to Section 2.06 and reborrow
pursuant to this Section 2.01.

Section 2.02. Registry. (a) The Administrative Agent shall maintain a register
(the “Register”) on which it will record the Revolving Commitment of each Bank,
each Loan made by such Bank and each repayment of any Loan made by such Bank.
Any such recordation by the Administrative Agent on the Register shall be
conclusive, absent manifest error. With respect to any Bank, the assignment or
other transfer of the Revolving Commitment of such Bank and the rights to the
principal of, and interest on, any Loan made and Note issued pursuant to this
Agreement shall not be effective until such assignment or other transfer is
recorded on the Register and otherwise complies with Section 10.08(a). The
registration of assignment or other transfer of all or part of the Revolving
Commitment, Loans and Notes for a Bank shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement referred to
in Section 10.08(a). The Register shall be available at the offices where kept
by the Administrative Agent for inspection by the Company and any Bank at any
reasonable time upon reasonable prior notice to the Administrative Agent. The
Company may not replace any Bank pursuant to Section 3.07 unless, with respect
to any Loans made by such Bank, the requirements of this subsection have been
satisfied. Each Bank shall record on its internal records (including
computerized systems) the foregoing information as to its own Revolving
Commitment and Loans. Failure to make any such recordation, or any error in such
recordation, shall not affect the obligations of the Company under the Loan
Documents.

(b)   The Company hereby agrees that, upon the request of any Bank at any time,
such Bank’s Loans shall be evidenced by a promissory note or notes of the
Company (each a “Note”), substantially in the form of Exhibit D hereto, payable
to the order of such Bank and representing the obligation of the Company to pay
the unpaid principal amount of the Loans made by such Bank, with interest as
provided herein on the unpaid principal amount from time to time outstanding.

Section 2.03. Procedure For Borrowing. (a) Each Borrowing of Loans shall be made
upon the Company’s irrevocable written notice delivered to the Administrative
Agent in accordance with Section 10.02 in the form of a Notice of

 

17


--------------------------------------------------------------------------------



Borrowing, which notice must be received by the Administrative Agent (i) prior
to Noon (New York City time) three Business Days prior to the requested
Borrowing date, in the case of Offshore Rate Loans; and (ii) prior to Noon (New
York City time) on the requested Borrowing date, in the case of Base Rate Loans,
specifying in each case:

(A)  the amount of the Borrowing, which shall be in an aggregate minimum
principal amount of Five Million Dollars ($5,000,000) or any multiple of One
Million Dollars ($1,000,000) in excess thereof for each Type of Loan;

(B)  the requested Borrowing date, which shall be a Business Day;

(C)  whether the Borrowing is to be comprised of Offshore Rate Loans or Base
Rate Loans; and

(D)  the duration of the Interest Period applicable to such Loans included in
such notice. If the Notice of Borrowing shall fail to specify the duration of
the Interest Period for any Borrowing comprised of Offshore Rate Loans, such
Interest Period shall be one month.

The exercise by the Company of the elections specified above shall be subject to
the limitation that no more than ten Tranches of Offshore Rate Loans may be
outstanding at any one time.

(b)   Upon receipt of the Notice of Borrowing, the Administrative Agent will
promptly notify each Bank thereof and of the amount of such Bank’s Commitment
Percentage of the Borrowing.

(c)   Each Bank will make the amount of its Commitment Percentage of the
Borrowing available to the Administrative Agent for the account of the Company
at the Agent’s Payment Office by 2:00 p.m. (New York City time) on the Borrowing
date requested by the Company in funds immediately available to the
Administrative Agent. Any such amount which is received by the Administrative
Agent later than 2:00 p.m. (New York City time) shall be deemed to have been
received on the immediately succeeding Business Day. The proceeds of all such
Loans will then be made available to the Company by the Administrative Agent by
wire transfer in accordance with written instructions provided to the
Administrative Agent by the Company of like funds as received by the
Administrative Agent.

(d)   Unless the Majority Banks shall otherwise agree, during the existence of a
Default or Event of Default, the Company may not elect to have a Loan be made as
an Offshore Rate Loan.

 

18


--------------------------------------------------------------------------------



Section 2.04. Conversion and Continuation Elections. (a) The Company may upon
irrevocable written notice to the Administrative Agent in accordance with
subsection 2.04(b):

(i)    elect to convert on any Business Day, any Base Rate Loans (or any part
thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof) into Offshore Rate Loans; or

(ii)   elect to convert on any Interest Payment Date any Offshore Rate Loans
maturing on such Interest Payment Date (or any part thereof in an amount not
less than $5,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof) into Base Rate Loans; or

(iii) elect to renew on any Interest Payment Date any Offshore Rate Loans
maturing on such Interest Payment Date (or any part thereof in an amount not
less than $5,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof).

(b)   The Company shall deliver a Notice of Conversion/Continuation in
accordance with Section 10.02 to be received by the Administrative Agent not
later than Noon (New York City time) at least three Business Days in advance of
the Conversion Date or continuation date, specifying in each case:

(A)  the proposed Conversion Date or continuation date;

(B)  the aggregate amount of Loans to be converted or renewed;

(C)  the nature of the proposed conversion or continuation; and

(D)  the duration of the requested Interest Period.

The exercise by the Company of the elections specified above shall be subject to
the limitation that no more than ten Tranches of Offshore Rate Loans may be
outstanding at any one time.

(c)   If upon the expiration of any Interest Period applicable to Offshore Rate
Loans, the Company has failed to deliver timely a Notice of
Conversion/Continuation selecting a new Interest Period to be applicable to such
Offshore Rate Loans or if any Default or Event of Default shall then exist, the
Company shall be deemed to have elected to convert such Offshore Rate Loans into
Base Rate Loans effective as of the expiration date of such current Interest
Period.

(d)   Upon receipt of a Notice of Conversion/Continuation, the Administrative
Agent will promptly notify each Bank thereof, or, if no timely

 

19


--------------------------------------------------------------------------------



notice is provided by the Company, the Administrative Agent will promptly notify
each Bank of the details of any automatic conversion. All conversions and
continuations shall be made pro rata according to the respective outstanding
principal amounts of the Loans held by each Bank with respect to which the
notice was given.

(e)   Unless the Majority Banks shall otherwise agree, during the existence of a
Default or Event of Default, the Company may not elect to have a Loan converted
into or continued as an Offshore Rate Loan.

Section 2.05. Voluntary Termination or Reduction of Commitments. The Company
may, upon not less than three Business Days’ prior notice to the Administrative
Agent, terminate the Aggregate Revolving Commitment or permanently reduce the
Aggregate Revolving Commitment by an aggregate minimum amount of $25,000,000 or
any multiple of $5,000,000 in excess thereof; provided that no such reduction or
termination shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the then Total
Outstanding Amount would exceed the amount of the Aggregate Revolving Commitment
then in effect. Any reduction of the Aggregate Revolving Commitment shall be
applied to each Bank’s Revolving Commitment in accordance with such Bank’s
Commitment Percentage. All accrued facility fees to, but not including the
effective date of any reduction or termination of Revolving Commitments, shall
be paid on the effective date of such reduction or termination.

Section 2.06. Optional Payments. Subject to Section 3.04, the Company may, at
any time or from time to time, upon at least three Business Day’s written notice
to the Administrative Agent, ratably prepay Loans in whole or in part, in
amounts of $5,000,000 or any multiple of $1,000,000 in excess thereof. Such
notice of prepayment shall specify the date and amount of such prepayment and
whether such prepayment is of Base Rate Loans, or Offshore Rate Loans, or any
combination thereof. Such notice shall not thereafter be revocable by the
Company and the Administrative Agent will promptly notify each Bank thereof and
of such Bank’s Commitment Percentage of such prepayment. If such notice is given
by the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to each such date on the amount prepaid and any
amounts required pursuant to Section 3.04.    

Section 2.07. Repayment. The Company shall repay to the Banks in full on the
Final Maturity Date the aggregate principal amount of the Loans outstanding on
the Final Maturity Date.

Section 2.08. Interest. (a) Subject to subsection 2.08(c), each Loan shall bear
interest on the outstanding principal amount thereof from the date when made
until it becomes due at a rate per annum equal to the Offshore Rate or the Base
Rate, as the case may be, plus the Applicable Margin.

 

20


--------------------------------------------------------------------------------



(b)   Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any prepayment of Loans
pursuant to Section 2.06 for the portion of the Loans so prepaid and upon
payment (including prepayment) in full thereof. Any interest accrued pursuant to
subsection 2.08(c) shall be paid on demand.

(c)   If any principal of or interest on any Loan or any other fee or other
amount payable by the Company under any Loan Document is not paid when due
(following the expiration of any grace period specified in Article VIII),
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest (after as well as before entry of judgment thereon to the
extent permitted by law) at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in subsection 2.08(a) or (ii) in the case of any other amount, at a
rate per annum equal to the Base Rate plus 2%.

(d)   Anything herein to the contrary notwithstanding, the obligations of the
Company hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Bank would be contrary to the provisions of any law
applicable to such Bank limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Bank, and in such event the
Company shall pay such Bank interest at the highest rate permitted by applicable
law.        

Section 2.09. Fees.

(a)   Facility Fees. The Company shall pay to the Administrative Agent for the
account of each Bank a facility fee on such Bank’s Credit Exposure, computed on
a quarterly basis in arrears on the last Business Day of each calendar quarter,
at a rate per annum equal to the applicable Facility Fee Rate set forth in the
Pricing Schedule. Such facility fee shall accrue from the Closing Date to the
Final Maturity Date and shall be due and payable quarterly in arrears on the
last Business Day of each calendar quarter commencing on December 31, 2006
through the Final Maturity Date, with the final payment to be made on the Final
Maturity Date; provided that, in connection with any reduction or termination of
the Credit Exposures pursuant to Section 2.05 or 2.06, the accrued facility fee
calculated for the period ending on such date shall also be paid on the date of
such reduction or termination, with the next succeeding quarterly payment, if
any, being calculated on the basis of the period from the reduction date to such
quarterly payment date. The facility fees provided in this subsection shall
accrue at all times after the above-mentioned commencement date, including at
any time during which one or more conditions in Article 4 are not met.

(b)   Administrative Agency Fee. The Company shall pay to the Administrative
Agent for the Administrative Agent’s own account an agency fee and other sums in
the amount and at the times set forth in the Fee Letter.               

 

21


--------------------------------------------------------------------------------



Section 2.10. Computation of Fees and Interest. (a) All computations of interest
at the Citibank Rate and facility fees shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest under this Agreement shall be made on the basis of a
360-day year and actual days elapsed, which results in more interest being paid
than if computed on the basis of a 365-day year. Interest and fees shall accrue
during each period during which interest or such fees are computed from the
first day thereof to the last day thereof.

(b)   The Administrative Agent will, with reasonable promptness, notify the
Company and the Banks of each determination of an Offshore Rate; provided that
any failure to do so shall not relieve the Company of any liability hereunder or
provide the basis for any claim against the Administrative Agent. Any change in
the interest rate on a Loan resulting from a change in the Eurocurrency Reserve
Percentage shall become effective and shall apply to any Loans then outstanding
as of the opening of business on the day on which such change becomes effective.
The Administrative Agent will with reasonable promptness notify the Company and
the Banks of the effective date and the amount of each such change, provided
that any failure to do so shall not relieve the Company of any liability
hereunder or provide the basis for any claim against the Administrative Agent.

(c)   Each determination of an interest rate by the Administrative Agent
pursuant hereto shall be conclusive and binding on the Company and the Banks in
the absence of manifest error. The Administrative Agent will, at the request of
the Company or any Bank, deliver to the Company or the Bank, as the case may be,
a statement showing the quotations used by the Administrative Agent in
determining any interest rate.          

Section 2.11. Payments by the Company. (a) All payments (including prepayments)
to be made by the Company on account of principal, interest, fees and other
amounts required hereunder shall be made without set-off, recoupment or
counterclaim; shall, except as otherwise expressly provided herein, be made to
the Administrative Agent for the ratable account of the Banks at the
Administrative Agent’s Payment Office, and shall be made in Dollars and in
immediately available funds, no later than 2:00 p.m. (New York City time) on the
date specified herein. The Administrative Agent will promptly distribute on such
date to each Bank its Commitment Percentage (or other applicable share as
expressly provided herein) of such principal, interest, fees or other amounts,
in like funds as received. Any payment which is received by the Administrative
Agent later than 2:00 p.m. (New York City time) shall be deemed to have been
received on the immediately succeeding Business Day and any applicable interest
or fee shall continue to accrue.

(b)   Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be; subject to the provisions
set forth in the definition of “Interest Period” herein.

 

22


--------------------------------------------------------------------------------



(c)   Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Banks hereunder
that the Company will not make such payment in full as and when required
hereunder, the Administrative Agent may assume that the Company has made such
payment in full to the Administrative Agent on such date in immediately
available funds and the Administrative Agent may (but shall not be so required),
in reliance upon such assumption, cause to be distributed to each Bank on such
due date an amount equal to the amount then due such Bank. If and to the extent
the Company shall not have made such payment in full to the Administrative
Agent, each Bank shall repay to the Administrative Agent on demand such amount
distributed to such Bank, together with interest thereon for each day from the
date such amount is distributed to such Bank until the date such Bank repays
such amount to the Administrative Agent, at the Federal Funds Rate as in effect
for each such day.

Section 2.12. Payments by the Banks to the Agent. (a) Unless the Administrative
Agent shall have received notice from a Bank on the Closing Date or, with
respect to each Borrowing after the Closing Date, prior to 2:00 p.m. (New York
City time) on the date of any proposed Borrowing, that such Bank will not make
available to the Administrative Agent as and when required hereunder for the
account of the Company the amount of that Bank’s Commitment Percentage of the
Borrowing, the Administrative Agent may assume that each Bank has made such
amount available to the Administrative Agent in immediately available funds on
the Borrowing date and the Administrative Agent may (but shall not be so
required), in reliance upon such assumption, make available to the Company on
such date a corresponding amount. If and to the extent any Bank shall not have
made its full amount available to the Administrative Agent in immediately
available funds and the Administrative Agent in such circumstances has made
available to the Company such amount, that Bank shall on the next Business Day
following the date of such Borrowing make such amount available to the
Administrative Agent, together with interest at the Federal Funds Rate for and
determined as of each day during such period. A notice given by the
Administrative Agent submitted to any Bank with respect to amounts owing under
this subsection 2.12(a) shall be conclusive, absent manifest error. If such
amount is so made available, such payment to the Administrative Agent shall
constitute such Bank’s Loan on the date of Borrowing for all purposes of this
Agreement. If such amount is not made available to the Administrative Agent on
the next Business Day following the date of such Borrowing, the Administrative
Agent shall notify the Company of such failure to fund and, upon demand by the
Administrative Agent, the Company shall pay such amount to the Administrative
Agent for the Administrative Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Loans comprising such Borrowing.

 

23


--------------------------------------------------------------------------------



(b)   The failure of any Bank to make any Loan on any date of borrowing shall
not relieve any other Bank of any obligation hereunder to make a Loan on the
date of such borrowing, but no Bank shall be responsible for the failure of any
other Bank to make the Loan to be made by such other Bank on the date of any
borrowing.

Section 2.13. Sharing of Payments, Etc. If, other than as expressly provided
elsewhere herein, any Bank shall obtain on account of the Loans made by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Commitment Percentage of payments on
account of the Loans obtained by all the Banks, such Bank shall forthwith (a)
notify the Administrative Agent of such fact, and (b) purchase from the other
Banks such participations in the Loans made by them as shall be necessary to
cause such purchasing Bank to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Bank, such purchase shall to that
extent be rescinded and each other Bank shall repay to the purchasing Bank the
purchase price paid therefor, together with an amount equal to such paying
Bank’s Commitment Percentage (according to the proportion of (i) the amount of
such paying Bank’s required repayment to (ii) the total amount so recovered from
the purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered. The Company agrees
that any Bank so purchasing a participation from another Bank pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off, but subject to Section 10.10)
with respect to such participation as fully as if such Bank were the direct
creditor of the Company in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased pursuant to this Section 2.13 and
will in each case notify the Banks following any such purchases or repayments.

Section 2.14. Increased Commitments; Additional Banks.

(a)   From time to time the Company may, upon at least five days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Banks), increase the Aggregate Revolving Commitments by an amount not less than
$10,000,000 (the amount of any such increase, the “Increased Revolving
Commitments”).

(b)   To effect such an increase, the Company may designate one or more of the
existing Banks or other financial institutions acceptable to the Administrative
Agent which at the time agree to (i) in the case of any such Person that is an
existing Bank, increase its Revolving Commitment and (ii) in the case of any
other such Person (an “Additional Bank”), become a party to this Agreement with
a Revolving Commitment of not less than $10,000,000.

 

24


--------------------------------------------------------------------------------



(c)   Any increase in the Revolving Commitments pursuant to this Section 2.14
shall be subject to satisfaction of the following conditions:

(i)    before and after giving effect to such increase, all representations and
warranties contained in Article 5 shall be true as of the date of such increase
(except to the extent such representations and warranties expressly refer to an
earlier date, in which case they shall be true as of such earlier date);

(ii)   at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase; and

(iii) after giving effect to such increase, the increases in the Aggregate
Revolving Commitments made pursuant to this Section 2.14, together with the
increases in the “Aggregate Revolving Commitments” made pursuant to Section 2.15
of the Five-Year Credit Agreement dated as of October 21, 2005 entered into
among the Company, the financial institutions party thereto and JPMorgan Chase
Bank, N.A., as administrative agent, shall not exceed $500,000,000.

(d)   An increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance satisfactory to the Administrative
Agent signed by the Company, by each Additional Bank and by each other Bank
whose Revolving Commitment is to be increased, setting forth the new Revolving
Commitments of such Banks and setting forth the agreement of each Additional
Bank to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate corporate authorization on
the part of the Company with respect to the Increased Revolving Commitments and
such opinions of counsel for the Company with respect to the Increased Revolving
Commitments as the Administrative Agent may reasonably request and (iii) a
certificate of the Company stating that the conditions set forth in subsection
(c) above have been satisfied.

(e)   Upon any increase in the Aggregate Revolving Commitments pursuant to this
Section 2.14, within five Business Days, in the case of any group of Base Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Offshore Rate Loans then outstanding, the
Company shall prepay such Loans in their entirety and, to the extent the Company
elects to do so and subject to the conditions specified in Article 4, the
Company shall reborrow the Loans from the Banks in proportion to their
respective Revolving Commitments after giving effect to such increase, until
such time as all outstanding Loans are held by the Banks in such proportion.

 

25


--------------------------------------------------------------------------------



ARTICLE 3

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01. Taxes. (a) Subject to subsection 3.01(g), any and all payments by
the Company to each Bank or Agent under this Agreement shall be made free and
clear of, and without deduction or withholding for, any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and Agent,
such taxes (including income taxes or franchise taxes) as are imposed on or
measured by each Bank’s net income by the jurisdiction under the laws of which
such Bank or Agent, as the case may be, is organized or maintains a Lending
Office or any political subdivision thereof (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).

(b)   In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Documents (hereinafter referred to as “Other Taxes”). If any Bank
becomes aware of the imposition of Other Taxes, it shall promptly notify the
Company and the Administrative Agent thereof.

(c)   Subject to subsection 3.01(g), the Company shall indemnify and hold
harmless each Bank and Agent for the full amount of Taxes or Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 3.01) paid by such Bank or Agent and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within 30
days from the date such Bank or Agent makes written demand therefor.

(d)   If the Company shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Bank or
Agent, then, subject to subsection 3.01(g):

(i)    the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) such Bank or Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made;

(ii)   the Company shall make such deductions; and

(iii)  the Company shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.

 

26


--------------------------------------------------------------------------------



(e)   Within 30 days after the date of any payment by the Company of Taxes or
Other Taxes, the Company shall furnish to the Administrative Agent evidence of
payment satisfactory to the Administrative Agent.

(f)    Each Bank which is a foreign person (i.e., a person other than a United
States person for United States Federal income tax purposes) agrees that:

(i)   it shall, no later than the Closing Date (or, in the case of a Bank which
becomes a party hereto pursuant to Section 2.14 or 10.08 after the Closing Date,
the date upon which the Bank becomes a party hereto) deliver to the Company
through the Administrative Agent two accurate and complete signed originals of
Internal Revenue Service Form W-8ECI or any successor thereto (“Form W-8ECI”),
or two accurate and complete signed originals of Internal Revenue Service Form
W-8BEN or any successor thereto (“Form W-8BEN”), as appropriate, in each case
indicating that the Bank is on the date of delivery thereof entitled to receive
payments of principal, interest and fees under this Agreement free from
withholding of United States Federal income tax;

(ii)   if at any time the Bank makes any changes necessitating a new Form W-8ECI
or Form W-8BEN, it shall with reasonable promptness deliver to the Company
through the Administrative Agent in replacement for, or in addition to, the
forms previously delivered by it hereunder, two accurate and complete signed
originals of Form W-8ECI; or two accurate and complete signed originals of Form
W-8BEN, as appropriate, in each case indicating that the Bank is on the date of
delivery thereof entitled to receive payments of principal, interest and fees
under this Agreement free from withholding of United States Federal income tax;

(iii)  it shall, before or promptly after the occurrence of any event (including
the passing of time but excluding any event mentioned in (ii) above) requiring a
change in or renewal of the most recent Form W-8ECI or Form W-8BEN previously
delivered by such Bank, deliver to the Company through the Administrative Agent
two accurate and complete original signed copies of Form W-8ECI or Form W-8BEN
in replacement for the forms previously delivered by the Bank; and

(iv)  it shall, promptly upon the Company’s or the Administrative Agent’s
reasonable request to that effect, deliver to the Company or the Administrative
Agent (as the case may be) such other forms or similar documentation as may be
required from time to time by any applicable law, treaty, rule or regulation in
order to establish such Bank’s tax status for withholding purposes.

(g)   The Company will not be required to pay any additional amounts in respect
of United States Federal income tax pursuant to subsection 3.01(d) to any Bank
for the account of any Lending Office of such Bank:

 

27


--------------------------------------------------------------------------------



(i)   if the obligation to pay such additional amounts would not have arisen but
for a failure by such Bank to comply with its obligations under subsection
3.01(f) in respect of such Lending Office;

(ii)  if such Bank shall have delivered to the Company a Form W-8ECI in respect
of such Lending Office pursuant to subsection 3.01(f), and such Bank shall not
at any time be entitled to exemption from deduction or withholding of United
States Federal income tax in respect of payments by the Company hereunder for
the account of such Lending Office for any reason other than a change in United
States law or regulations or in the official interpretation of such law or
regulations by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of law) after the date
of delivery of such Form W-8ECI; or

(iii)  if the Bank shall have delivered to the Company a Form W-8BEN in respect
of such Lending Office pursuant to subsection 3.01(f), and such Bank shall not
at any time be entitled to exemption from deduction or withholding of United
States Federal income tax in respect of payments by the Company hereunder for
the account of such Lending Office for any reason other than a change in United
States law or regulations or any applicable tax treaty or regulations or in the
official interpretation of any such law, treaty or regulations by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of law) after the date of delivery of such Form
W-8BEN.

(h)   If the Company is required to pay additional amounts to any Bank or Agent
pursuant to subsection 3.01(b) or 3.01(d), then such Bank shall use its
reasonable best efforts (consistent with legal and regulatory restrictions) to
change the jurisdiction of its Lending Office or to take other reasonable action
so as to eliminate any such additional payment by the Company which may
thereafter accrue if such change or action in the judgment of such Bank is not
otherwise disadvantageous to such Bank.

Section 3.02. Illegality. (a) If any Bank shall reasonably determine, based upon
the advice of its counsel, that the introduction of any Requirement of Law, or
any change in any Requirement of Law or in the interpretation or administration
thereof, has made it unlawful, or that any central bank or other Governmental
Authority has asserted that it is unlawful, for any Bank or its Lending Office
to make Offshore Rate Loans, then, on notice thereof by the Bank to the Company
through the Administrative Agent, the obligation of that Bank to make Offshore
Rate Loans shall be suspended until the Bank shall have notified the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist.

 

28


--------------------------------------------------------------------------------



(b)   If a Bank shall reasonably determine, based upon the advice of its
counsel, that it is unlawful to maintain any Offshore Rate Loan, the Company
shall prepay in full all Offshore Rate Loans of that Bank then outstanding,
together with interest accrued thereon, either on the last day of the Interest
Period thereof if the Bank may lawfully continue to maintain such Offshore Rate
Loans to such day, or immediately, if the Bank may not lawfully continue to
maintain such Offshore Rate Loans, together with any amounts required to be paid
in connection therewith pursuant to Section 3.04.

(c)   If the Company is required to prepay any Offshore Rate Loan immediately as
provided in subsection 3.02(b), then concurrently with such prepayment, the
Company shall borrow from the affected Bank, in the amount of such repayment, a
Base Rate Loan.

(d)   If the obligation of any Bank to make or maintain Offshore Rate Loans has
been suspended as provided in subsection 3.02(a), the Company may elect, by
giving notice to the Bank through the Administrative Agent that all Loans which
would otherwise be made by the Bank as Offshore Rate Loans shall be instead Base
Rate Loans.

(e)   Before giving any notice to the Administrative Agent pursuant to this
Section 3.02, the affected Bank shall designate a different Lending Office with
respect to its Offshore Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of the
Bank, be illegal or otherwise disadvantageous to the Bank.

Section 3.03. Increased Costs and Reduction of Return. (a) If on or after the
date hereof any Bank shall determine that, due to and as a direct result of
either (i) the introduction of or any change (other than any change by way of
imposition of or increase in reserve requirements included in the calculation of
the Offshore Rate) in or in the interpretation of any law or regulation or (ii)
the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Bank of agreeing to make or making, funding or
maintaining its Revolving Commitment hereunder or any Offshore Rate Loans, then
the Company shall be liable for, and shall from time to time, upon demand
therefor by such Bank (with a copy of such demand to the Administrative Agent),
pay to the Administrative Agent for the account of such Bank, additional amounts
as are sufficient to compensate such Bank for such increased costs.

(b)   If after the date hereof any Bank shall have determined that (i) the
introduction of any Capital Adequacy Regulation, (ii) any change in any Capital
Adequacy Regulation, (iii) any change in the interpretation or administration of
any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof (including
any determination by any such central bank or other Governmental Authority that
for purposes of Capital Adequacy Regulations, the Revolving Commitments do

 

29


--------------------------------------------------------------------------------



not constitute commitments with an original maturity of one year or less), or
(iv) compliance by such Bank (or its Lending Office) or any corporation
controlling such Bank, with any Capital Adequacy Regulation; affects or would
affect the amount of capital required or expected to be maintained by such Bank
or any corporation controlling such Bank and (taking into consideration such
Bank’s or such corporation’s policies with respect to capital adequacy and such
Bank’s desired return on capital) determines that the amount of such capital is
increased as a consequence of its Revolving Commitment, loans, credits or
obligations under this Agreement, then, upon demand of such Bank (with a copy to
the Administrative Agent), the Company shall upon demand pay to such Bank, from
time to time as specified by such Bank, additional amounts sufficient to
compensate such Bank for such increase.

(c)   If the Company is required to pay additional amounts to any Bank pursuant
to subsection 3.03(a) or (b), then such Bank shall use its reasonable best
efforts (consistent with legal and regulatory restrictions) to designate a
different Lending Office with respect to its Offshore Rate Loans so as to
eliminate any such additional payment by the Company which may thereafter accrue
if such change in the judgment of such Bank is not otherwise disadvantageous to
such Bank.

Section 3.04. Funding Losses. The Company agrees to reimburse each Bank and to
hold each Bank harmless from any loss or out-of-pocket expense which such Bank
may sustain or incur as a direct consequence of:

(a)   the failure of the Company to make on a timely basis any payment of
principal of any Offshore Rate Loan (including payments made after any
acceleration thereof);

(b)   the failure of the Company to borrow, continue or convert a Loan after the
Company has given (or is deemed to have given) a Notice of Borrowing or a Notice
of Conversion/Continuation;

(c)   the failure of the Company to make any prepayment after the Company has
given a notice in accordance with Section 2.06;

(d)   any principal payment in respect of an Offshore Rate Loan on a day which
is not the last day of the Interest Period with respect thereto; or

(e)   the conversion pursuant to Section 2.04 of any Offshore Rate Loan to a
Base Rate Loan on a day that is not the last day of the respective Interest
Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Offshore Rate Loans hereunder or from
standard fees payable to terminate the deposits from which such funds were
obtained. Solely for purposes of calculating amounts payable by the Company to
the Banks under this Section 3.04, each Offshore Rate Loan made by a Bank (and

 

30


--------------------------------------------------------------------------------



each related reserve, special deposit or similar requirement) shall be
conclusively deemed to have been funded at the Offshore Base Rate used in
determining the Offshore Rate for such Offshore Rate Loan by a matching deposit
or other borrowing in the interbank eurodollar market for a comparable amount
and for a comparable period, whether or not such Offshore Rate Loan is in fact
so funded.

Section 3.05. Inability to Determine Rates. If the Administrative Agent shall
have determined (i) that for any reason adequate and reasonable means do not
exist for ascertaining the Offshore Rate for any requested Interest Period with
respect to a proposed Offshore Rate Loan or (ii) that the Offshore Rate
applicable pursuant to subsection 2.08(a) for any requested Interest Period with
respect to a proposed Offshore Rate Loan does not adequately and fairly reflect
the cost to any Bank of funding such Loan, the Administrative Agent will
forthwith give notice of such determination to the Company and each Bank.
Thereafter, the obligation of the Banks to make or maintain Offshore Rate Loans
hereunder shall be suspended until the Administrative Agent revokes such notice
in writing. Upon receipt of such notice, the Company may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Company does not revoke such notice, the Banks shall make, convert or continue
the Loans, as proposed by the Company, in the amount specified in the applicable
notice submitted by the Company, but such Loans shall be made, converted or
continued as Base Rate Loans instead of Offshore Rate Loans.

Section 3.06. Certificates of Banks. Any Bank claiming reimbursement or
compensation pursuant to this Article 3 shall deliver to the Company (with a
copy to the Administrative Agent) a certificate setting forth in reasonable
detail the basis for and the computation of the amount payable to the Bank
hereunder and such certificate shall be conclusive and binding on the Company in
the absence of manifest error.

Section 3.07. Substitution of Banks. Upon (x) the receipt by the Company from
any Bank of a notice of illegality with respect to Offshore Rate Loans pursuant
to Section 3.02, (y) the receipt by the Company from any Bank of a claim for
additional amounts or compensation pursuant to Section 3.01 or Section 3.03, or
(z) the failure of a Bank to make any Loan on any date of Borrowing in violation
of the terms of this Agreement, the Company may: (i) request one or more of the
other Banks to acquire and assume all or part of such Bank’s Loans and Revolving
Commitment (but no other Bank shall be required to do so); or (ii) designate a
replacement bank meeting the qualifications of an Eligible Assignee. Any such
transfer under clause (i) or (ii) shall be subject to the provisions of Sections
3.04 and 10.08 hereof.

Section 3.08. Survival. The agreements and obligations of the Company in this
Article 3 shall survive the payment of all other Obligations and termination of
this Agreement.

 

31


--------------------------------------------------------------------------------



ARTICLE 4

CONDITIONS PRECEDENT

Section 4.01. Effectiveness. This Amended Agreement shall become effective on
the date that the Administrative Agent shall have received all of the following,
in form and substance satisfactory to the Administrative Agent and each Bank and
in sufficient copies for the Administrative Agent and each Bank:

(a)   Credit Agreement. This Amended Agreement executed by the Company and each
of the Agents and the Banks;

(b)   Resolutions; Incumbency.

(i)    Copies of the resolutions of the board of directors of the Company
approving and authorizing the execution, delivery and performance by the Company
of this Agreement and the other Loan Documents to be delivered hereunder, and
authorizing the borrowing of the Loans, certified as of the Closing Date by the
Secretary or an Assistant Secretary of the Company; and

(ii)   A certificate of the Secretary or Assistant Secretary of the Company,
certifying the names and true signatures of the officers of the Company
authorized to execute, deliver and perform, as applicable, this Agreement, and
all other Loan Documents to be delivered hereunder;

(c)   Articles of Incorporation; By-laws and Good Standing. Each of the
following documents:

(i)    the articles or certificate of incorporation of the Company as in effect
on the Closing Date, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date, and the bylaws of the Company as in effect on
the Closing Date, certified by the Secretary or Assistant Secretary of the
Company as of the Closing Date; and

(ii)   a good standing certificate for the Company from the Secretary of State
(or similar, applicable Governmental Authority) of its state of incorporation as
of a recent date, together with a bring-down certificate by facsimile, dated the
Closing Date;

(d)   Legal Opinion. An opinion of Trevor V. Gunderson, Assistant General
Counsel of the Company, addressed to the Agents and the Banks, in form and
substance satisfactory to the Administrative Agent;

(e)   Payment of Fees. The Company shall have paid all accrued and unpaid fees,
costs and expenses to the extent then due and payable on the Closing Date,
together with Attorney Costs of Citibank, N.A., to the extent invoiced prior to
or on the Closing Date, together with such additional amounts of Attorney Costs

 

32


--------------------------------------------------------------------------------



as shall constitute Citibank, N.A.’s reasonable estimate of Attorney Costs
incurred or to be incurred through the closing proceedings, provided that such
estimate shall not thereafter preclude final settling of accounts between the
Company and Citibank, N.A.; including any such costs, fees and expenses arising
under or referenced in Sections 3.01, 10.04 and the Fee Letter;

(f)    Certificate. A certificate signed by a Responsible Officer, dated as of
the Closing Date, stating that:

(i)    the representations and warranties contained in Article 5 are true and
correct on and as of such date, as though made on and as of such date;

(ii)   no Default or Event of Default exists; and

(iii)  there has occurred since May 28, 2006, no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect;

(g)   Other Documents. Such other approvals, opinions, documents or materials as
the Administrative Agent or any Bank may reasonably request.

provided that this Amended Agreement shall not become effective or be binding on
any party hereto unless all of the foregoing conditions are satisfied not later
than October 19, 2006. The Administrative Agent shall promptly notify the
Company, the Banks and each other party to the Existing Agreement of the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto. On the Effective Date, (i) the Existing Agreement shall be automatically
amended and restated in its entirety to read as this Amended Agreement, (ii)
each Person listed on the signature pages hereof which is not a party to the
Existing Agreement shall become a Bank party to this Agreement, (iii) the
Revolving Commitment of each Bank shall be the amount set forth opposite the
name of such Bank on Schedule 2.01 and (iv) any Bank party to the Existing
Agreement but not listed in Schedule 2.01 (a “Departing Bank“) shall cease to be
a Bank party to this Agreement and all accrued fees and other amounts payable
under the Existing Agreement for the account of such Departing Bank shall be due
and payable on the Effective Date; provided that the provisions of Sections
3.01, 3.03, 10.04 and 10.05 of the Existing Agreement shall continue to inure to
the benefit of such Departing Bank. Promptly after the Effective Date, the
Administrative Agent shall deliver to each Bank a copy of this Amended Agreement
including photocopies of counterpart signature pages signed by each of the
parties hereto.

Section 4.02. Conditions to All Borrowings. The obligation of each Bank to make
any Loan to be made by it hereunder (including its initial Loan) or to continue
or convert any Loan pursuant to Section 2.04 is subject to the satisfaction of
the following conditions precedent on the relevant borrowing, continuation or
conversion date:

 

33


--------------------------------------------------------------------------------



(a)   Required Notice. Except as provided in Section 2.04(c), the Administrative
Agent shall have received a Notice of Borrowing or a Notice of
Continuation/Conversion, as applicable; and

(b)   Continuation of Representations and Warranties. The representations and
warranties made by the Company contained in   Article 5 shall be true and
correct on and as of such borrowing, continuation or conversion date with the
same effect as if made on and as of such borrowing, continuation or conversion
date (except to the extent such representations and warranties expressly refer
to an earlier date, in which case they shall be true and correct as of such
earlier date).

Each Notice of Borrowing and Notice of Continuation/ Conversion submitted by the
Company hereunder (or the deemed continuation/conversion of any Loan pursuant to
Section 2.04(c)) shall constitute a representation and warranty by the Company
hereunder, as of the date of each such notice or application and as of the date
of each Borrowing, continuation or conversion, as applicable, that the
conditions in Section 4.02 are satisfied.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to each Agent and Bank that:

Section 5.01. Existence and Power. The Company and each of its Material
Subsidiaries:

(a)   is a corporation or limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization;

(b)   has the power and authority and all material governmental licenses,
authorizations, consents and approvals to own its assets, carry on its business
and, as to the Company, to execute, deliver, and perform its obligations under,
the Loan Documents;

(c)   is duly qualified as a foreign corporation or limited liability company,
and licensed and in good standing, under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification or license; and

(d)   is in compliance with all Requirements of Law; except, in each case
referred to in clause (c) or clause (d), to the extent that the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

34


--------------------------------------------------------------------------------



Section 5.02. Corporate Authorization; No Contravention. The execution, delivery
and performance by the Company of this Agreement, and any other Loan Document to
which the Company is party, have been duly authorized by all necessary corporate
action, and do not and will not:

(a)   contravene the terms of any of the Company’s Organization Documents;

(b)   conflict with or result in any breach or contravention of, or the creation
of any Lien under, any document evidencing any Contractual Obligation to which
the Company is a party or any order, injunction, writ or decree of any
Governmental Authority to which the Company or its Property is subject; or

(c)   violate any Requirement of Law;

except, in each case referred to in clause (b) or (c), for any such conflict or
violation that could not reasonably be expected to have a Material Adverse
Effect.

Section 5.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, the Company of
this Agreement or any other Loan Document.

Section 5.04. Binding Effect. This Agreement and each other Loan Document to
which the Company is a party constitute the legal, valid and binding obligations
of the Company, enforceable against the Company in accordance with their
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

Section 5.05. Litigation. Except as disclosed by the Company in writing from
time to time to the Administrative Agent and the Banks, there are no actions,
suits, proceedings, claims or disputes pending, or to the best knowledge of the
Company, expressly threatened or contemplated, at law, in equity, in arbitration
or before any Governmental Authority, against the Company, or its Subsidiaries
or any of their respective Properties which:

(a)   purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or thereby; or

(b)   if determined adversely to the Company or its Subsidiaries, would
reasonably be expected to have a Material Adverse Effect.

Section 5.06. No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by the Company. Neither the Company nor
any of its Subsidiaries is in default under or with respect to any

 

35


--------------------------------------------------------------------------------



Contractual Obligation in any respect which, individually or together with all
such defaults, could reasonably be expected to have a Material Adverse Effect or
that would, if such default had occurred after the Closing Date, create an Event
of Default under subsection 8.01(e).

Section 5.07. ERISA. (a) There is no outstanding liability under Title IV of
ERISA with respect to any Qualified Plan maintained or sponsored by the Company
or any ERISA Affiliate, nor with respect to any Qualified Plan to which the
Company or any ERISA Affiliate contributes or is obligated to contribute, which
could reasonably be expected to have a Material Adverse Effect.

(b)   No Qualified Plan subject to Title IV of ERISA has any Unfunded Pension
Liability in excess of $25,000,000 in the aggregate.

(c)   No ERISA Event has occurred or is reasonably expected to occur with
respect to any Plan which, in either case, could reasonably be expected to have
a Material Adverse Effect.

(d)   Neither the Company nor any ERISA Affiliate has incurred nor reasonably
expects to incur (i) any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan or (ii)
any liability under Title IV of ERISA (other than premiums due and not
delinquent under Section 4007 of ERISA) with respect to a Plan and which, in
either case, could reasonably be expected to have a Material Adverse Effect.

(e)   Neither the Company nor any ERISA Affiliate has transferred any Unfunded
Pension Liability to a Person other than the Company or an ERISA Affiliate or
otherwise engaged in a transaction that could be subject to Section 4069 or
4212(c) of ERISA and which could reasonably be expected to have a Material
Adverse Effect.

Section 5.08. Use of Proceeds; Margin Regulations. The proceeds of the Loans are
intended to be and shall be used solely for the purposes set forth in and
permitted by Section 6.09, and are intended to be and shall be used in
compliance with Section 7.05. Neither the Company nor any of its Subsidiaries is
generally engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

Section 5.09. Title to Properties. The Company and each of its Subsidiaries have
good record and marketable title in fee simple to, or valid leasehold interests
in, all real Property necessary or used in the ordinary conduct of their
respective businesses, except for such defects in title as could not,
individually or in the aggregate, have a Material Adverse Effect.

Section 5.10. Taxes. The Company and its Subsidiaries have filed all Federal and
other material tax returns and reports required to be filed, and have

 

36


--------------------------------------------------------------------------------



paid all Federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their Properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP. There is no tax assessment against the Company
or any of its Subsidiaries which, if sustained, would have a Material Adverse
Effect.

Section 5.11. Environmental Matters. In the ordinary course of its business, the
Company conducts evaluations of the effect of Environmental Laws on the
business, operations and properties of the Company and its Subsidiaries
consistent with the risks posed and the nature of its operations, in the course
of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat and any actual
or potential liabilities to third parties, including employees, and any related
costs and expenses). On the basis of these evaluations, the Company has
reasonably concluded that Environmental Laws are unlikely to have a Material
Adverse Effect.

Section 5.12. Regulated Entities. None of the Company, any Person controlling
the Company, or any Subsidiary of the Company, is (a) an “Investment Company”
within the meaning of the Investment Company Act of 1940; or (b) subject to
regulation under the Public Utility Holding Company Act of 1935.

Section 5.13. Copyrights, Patents, Trademarks and Licenses, Etc. The Company or
its Subsidiaries own or are licensed or otherwise have the right to use all of
the material patents, trademarks, service marks, trade names, copyrights,
contractual franchises, authorizations and other rights that are reasonably
necessary for the operation of their respective businesses. No claim or
litigation regarding any of the foregoing is pending or threatened, and no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or, to the knowledge of the Company,
proposed, which, in either case, could reasonably be expected to have a Material
Adverse Effect.

Section 5.14. Financial Information.

(a)   The consolidated balance sheet of the Company as of May 28, 2006 and the
related consolidated statements of earnings, stockholders’ equity and cash flows
for the fiscal year then ended, reported on by KPMG LLP, and included in the
Company’s most recent Form 10-K, fairly present, in conformity with generally
accepted accounting principles, the consolidated financial position of the
Company as of such date and its consolidated results of operations and cash
flows for such fiscal year.

 

37


--------------------------------------------------------------------------------



(b)   The unaudited consolidated balance sheet of the Company as of August 27,
2006 and the related unaudited consolidated statements of earnings and cash
flows for the three months then ended, set forth in the Company’s most recent
report on Form 10-Q, fairly present, in conformity with generally accepted
accounting principles applied on a basis consistent with the financial
statements referred to in paragraph (a) of this Section, the consolidated
financial position of the Company as of such date and its consolidated results
of operations and cash flows for such three month period (subject to normal
year-end adjustments).

ARTICLE 6

AFFIRMATIVE COVENANTS

The Company covenants and agrees that, so long as any Bank shall have any
Revolving Commitment hereunder, or any Loan or other Obligation shall remain
unpaid or unsatisfied, unless the Majority Banks waive compliance in writing:

Section 6.01. Financial Statements. The Company shall furnish to the
Administrative Agent for duplication and distribution to the Banks:

(a)   as soon as available, but not later than 90 days after the end of each
fiscal year, a copy of the Company’s Form 10-K Annual Report for such year as
filed with the Securities and Exchange Commission and its Annual Report to
Shareholders for such year, and accompanied by the opinion of KPMG LLP or
another nationally-recognized independent public accounting firm which shall
state that the Company’s consolidated financial statements contained in such
reports present fairly the financial position for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years. Such
opinion shall not be qualified or limited because of a restricted or limited
examination by such accountant of any material portion of the Company’s or any
Subsidiary’s records;

(b)   as soon as available, but not later than 60 days after the end of each of
the first three fiscal quarters of each year, a copy of the Company’s Form 10-Q
Quarterly Report for such quarter as filed with the Securities and Exchange
Commission; and

(c)   concurrently with the furnishing of each 10-Q Quarterly Report referred to
in Section 6.01(b) above, a certificate of a Responsible Officer (i) stating the
Company’s Ratio of Earnings to Fixed Charges for the period ending with the
respective fiscal quarter of the Company reflected in such 10-Q Quarterly
Report, and (ii) showing in detail the calculations supporting the determination
of such ratio.

Any financial statement required to be delivered pursuant to this Section 6.01
shall be deemed to have been delivered on the date on which the Company posts
such financial statement on its website on the Internet at

 

38


--------------------------------------------------------------------------------



www.generalmills.com or when such financial statement is posted on the SEC’s
website on the Internet at www.sec.gov; provided that the Company shall give
notice of any such posting to the Administrative Agent (who shall then give
notice of any such posting to the Banks); provided, further, that the Company
shall deliver paper copies of any delivery referred to in this Section 6.01 to
the Administrative Agent if the Administrative Agent requests the Company to
deliver such paper copies until notice to cease delivering such paper copies is
given by the Administrative Agent.

Section 6.02. Certificates; Other Information. The Company shall furnish to the
Administrative Agent for duplication and distribution to each Bank:

(a)   concurrently with the delivery of the financial statements referred to in
subsection 6.01(a) above, a certificate of a Responsible Officer (i) stating
that no Default or Event of Default has occurred during such period except as
specified (by applicable subsection reference) in such certificate, and (ii)
showing in detail the calculations supporting such statement in respect of
Section 7.06;

(b)   promptly after the same are sent, copies of all financial statements and
reports which the Company sends to its shareholders; and promptly after the same
are filed, copies of all financial statements and regular, periodical or special
reports which the Company may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority (other than Form
S-8s, pricing supplements to Form S-3s, Form 8-Ks filing only exhibits to Form
S-3s, Form 11-Ks, and Forms 3, 4 and 5); provided that this subsection (b) shall
not require the Company to furnish any statements or reports which it has
previously furnished to the Administrative Agent and the Banks; and

(c)   promptly, such additional business, financial, corporate affairs and other
information as the Administrative Agent, at the request of any Bank, may from
time to time reasonably request.

Section 6.03. Notices. The Company shall promptly notify the Administrative
Agent (which shall promptly thereafter notify each Bank):

(a)   (i) of the occurrence of any Default or Event of Default, (ii) of the
occurrence or existence of any event or circumstance that foreseeably will
become a Default or Event of Default, and (iii) of the occurrence or existence
of any event or circumstance that would cause the condition to Borrowing set
forth in subsection 4.02(b) not to be satisfied if a Borrowing were requested on
or after the date of such event or circumstance;

(b)   of (i) any breach or non-performance of, or any default under, any
Contractual Obligation of the Company or any of its Subsidiaries which could
foreseeably result in a Material Adverse Effect; and (ii) any dispute,
litigation, investigation, proceeding or suspension which may exist at any time
between the

 

39


--------------------------------------------------------------------------------



Company or any of its Subsidiaries and any Governmental Authority which could
foreseeably result in a Material Adverse Effect;

(c)   of the commencement of, or any material adverse development in, any
litigation or proceeding affecting the Company or any Subsidiary (i) in which
the amount of damages claimed (net of insurance) is $100,000,000 (or its
equivalent in another currency or currencies) or more, (ii) in which injunctive
or similar relief is sought and which, if adversely determined, would reasonably
be expected to have a Material Adverse Effect, or (iii) in which the relief
sought is an injunction or other stay of the performance of this Agreement or
any Loan Document;

(d)   upon, but in no event later than 30 days after, becoming aware of (i) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened against the Company or any of its
Subsidiaries or any of their respective Properties pursuant to any applicable
Environmental Laws which may reasonably result in liability in excess of
$100,000,000 (net of insurance), (ii) any other Environmental Claim which may
reasonably result in liability in excess of $100,000,000 (net of insurance), and
(iii) any environmental or similar condition on any real property adjoining or
in the vicinity of the property of the Company or any Subsidiary that could
reasonably be anticipated to cause such property or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
of such property under any Environmental Laws and which restrictions could
reasonably be expected to have a Material Adverse Effect;

(e)   of any of the following events affecting the Company or any member of its
Controlled Group (but in no event more than 10 days after such event), together
with a copy of any notice with respect to such event that may be required to be
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to the Company or any member or its Controlled Group with respect to
such event:

(i)    an ERISA Event which could foreseeably result in a Default or Event of
Default or which could reasonably be expected to have a Material Adverse Effect;
or

(ii)   the adoption of any new Plan that is subject to Title IV of ERISA or
section 412 of the Code by any member of the Controlled Group, the adoption of
any amendment to a Plan that is subject to Title IV of ERISA or section 412 of
the Code, or the commencement of contributions by any member of the Controlled
Group to any Plan if any such adoption or commencement results in an increase in
unfunded liabilities of $50,000,000 or more, or could reasonably be expected to
have a Material Adverse Effect.

 

40


--------------------------------------------------------------------------------



Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement by a Responsible Officer of the Company setting forth details of the
occurrence referred to therein, and stating in general what action the Company
proposes to take with respect thereto. Each notice under subsection 6.03(a)
shall describe with particularity any and all clauses or provisions of this
Agreement or other Loan Document that have been breached or violated.

Section 6.04. Preservation of Corporate Existence, Etc. Subject to Section 7.02,
the Company shall, and shall cause each of its Material Subsidiaries to:

(a)   preserve and maintain in full force and effect its corporate or limited
liability company existence and good standing under the laws of its state or
jurisdiction of incorporation or formation;

(b)   preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises, the non-preservation or
non-maintenance of which could reasonably be expected to have a Material Adverse
Effect;

(c)   remain in, and continue to operate substantially in, the food products
business; and

(d)   preserve or renew all of its registered trademarks, trade names and
service marks, the non-preservation or non-renewal of which could reasonably be
expected to have a Material Adverse Effect.

Section 6.05. Insurance. The Company shall, and shall cause its Material
Subsidiaries to, (a) insure and maintain insurance with responsible insurance
companies in such amounts and against such risks as is customarily carried by
owners of similar businesses and property, or (b) maintain a system or systems
of self-insurance or assumption of risk which accords with the practices of
similar businesses.

Section 6.06. Payment of Obligations. The Company shall, and shall cause its
Material Subsidiaries to, pay and discharge as the same shall become due and
payable, all their respective obligations and liabilities, including:

(a)   all tax liabilities, assessments and governmental charges or levies upon
it or its properties or assets, unless the same are being contested in good
faith by appropriate proceedings and adequate reserves in accordance with GAAP
are being maintained by the Company or such Material Subsidiary;

(b)   all lawful claims which, if unpaid, would by law become a Lien upon its
Property, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Company or such Material Subsidiary; and

 

41


--------------------------------------------------------------------------------



(c)   all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

Section 6.07. Compliance with Laws. (a) The Company shall comply, and shall
cause each of its Subsidiaries to comply, in all material respects with all
Requirements of Law (including, without limitation, Environmental Laws) of any
Governmental Authority having jurisdiction over it or its business, except such
as may be contested in good faith or as to which a bona fide dispute may exist
and where non-compliance could not be expected to result in a Material Adverse
Effect.

(b)   Upon the written request of the Administrative Agent or any Bank, the
Company shall submit and cause each of its Subsidiaries to submit, to the
Administrative Agent and with sufficient copies for each Bank, at reasonable
intervals, a general report providing an update of the status of any
environmental, health or safety compliance, hazard or liability issue identified
in any notice or report required pursuant to subsection 6.03(d), that may
reasonably, individually or in the aggregate, result in liability in excess of
$100,000,000.

Section 6.08. Inspection of Property and Books and Records. The Company shall
maintain and shall cause each of its Subsidiaries to maintain books of record
and account in conformity with GAAP consistently applied. Subject to such
confidentiality restrictions as the Company may reasonably impose, the Company
shall permit, and shall cause each of its Subsidiaries to permit,
representatives and independent contractors of the Administrative Agent or any
Bank to visit and inspect any of their respective Properties, to examine their
respective records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, all at such reasonable
times during normal business hours, upon reasonable advance notice to the
Company; provided, however, when an Event of Default exists the Administrative
Agent or any Bank may do any of the foregoing at the expense of the Company at
any time during normal business hours and without advance notice.

Section 6.09. Use of Proceeds. The Company shall use the proceeds of the Loans
solely for general corporate purposes but not in contravention of any
Requirement of Law.

ARTICLE 7

NEGATIVE COVENANTS

The Company hereby covenants and agrees that, so long as any Bank shall have any
Revolving Commitment hereunder, or any Loan or other Obligation shall remain
unpaid or unsatisfied, unless the Majority Banks waive compliance in writing:

 

42


--------------------------------------------------------------------------------



Section 7.01. Limitation on Liens. The Company shall not, and shall not suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following:

(a)   any Lien existing on the Property of the Company or its Subsidiaries on
the Closing Date securing Indebtedness outstanding on such date;

(b)   any Lien created under any Loan Document;

(c)   Liens for taxes, fees, assessments or other governmental charges which are
not delinquent or remain payable without penalty, or to the extent that
non-payment thereof is permitted by Section 6.06, provided that no Notice of
Lien has been filed or recorded under the Code;

(d)   carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not delinquent or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the Property subject thereto;

(e)   Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation;

(f)    Liens on the Property of the Company or any of its Subsidiaries securing
(i) the non-delinquent performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, (ii) contingent obligations on
surety and appeal bonds, and (iii) other non-delinquent obligations of a like
nature; in each case, incurred in the Ordinary Course of Business, provided all
such Liens in the aggregate would not (even if enforced) cause a Material
Adverse Effect;

(g)   Liens consisting of judgment or judicial attachment liens, provided that
the enforcement of such Liens is effectively stayed and all such liens in the
aggregate at any time outstanding for the Company and its Subsidiaries do not
exceed $10,000,000;

(h)   easements, rights-of-way, restrictions and other similar encumbrances
incurred in the Ordinary Course of Business which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the Property subject thereto or interfere with the ordinary conduct of
the businesses of the Company and its Subsidiaries;

(i)    Liens on assets of Persons which become Subsidiaries after the date of
this Agreement, provided, however, that such Liens existed at the time the
respective Persons became Subsidiaries and were not created in anticipation
thereof;

 

43


--------------------------------------------------------------------------------



(j)    Purchase money security interests on any Property acquired or held by the
Company or its Subsidiaries in the Ordinary Course of Business securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such Property; provided that (i) any such Lien attaches to
such Property concurrently with or within 20 days after the acquisition thereof,
(ii) such Lien attaches solely to the Property so acquired in such transaction,
(iii) the principal amount of the debt secured thereby does not exceed 100% of
the cost of such Property, and (iv) the principal amount of the Indebtedness
secured by any and all such purchase money security interests shall not at any
time exceed $50,000,000;

(k)   Liens arising solely by virtue of any statutory or common law provision
relating to bankers’ liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company in excess of those set forth by regulations promulgated by the Federal
Reserve Board, and (ii) such deposit account is not intended by the Company or
any of its Subsidiaries to provide collateral to the depository institution;

(l)    other Liens on Property, provided that the sum of the aggregate
Indebtedness secured by such other Liens (exclusive of Indebtedness secured by
Liens permitted by clauses (a) through (k) hereof) shall not exceed an amount
equal to five percent (5%) of the Company’s total assets as shown on its
consolidated balance sheet for its most recent prior fiscal quarter;

provided, however, that for purposes of this Section 7.01, the term “Property”
shall exclude the Company’s common and cumulative preference stock, short and
long-term marketable securities and options or other financial derivative
instruments related to any of the foregoing.

Section 7.02. Disposition of Assets; Consolidations and Mergers. The Company
shall not, and shall not suffer or permit any of its Subsidiaries to, (i)
directly or indirectly, sell, assign, lease, convey, transfer or otherwise
dispose of (whether in one or a series of transactions) any Property (including
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, or (ii) merge or consolidate with or into
any Person, except:

(a)   dispositions of inventory, or used, worn-out or surplus Property, all in
the Ordinary Course of Business;

(b)   the sale of equipment to the extent that such equipment is exchanged for
credit against the purchase price of similar replacement equipment, or the
proceeds of such sale are reasonably promptly applied to the purchase price of
such replacement equipment;

 

44


--------------------------------------------------------------------------------



(c)   dispositions of accounts and notes receivable, with or without recourse;
provided that at no time shall the aggregate outstanding face amount of accounts
and notes receivable disposed of pursuant to this Section 7.02(c) exceed
$1,000,000,000; and

(d)   other dispositions of Property during the term of this Agreement whose net
book value, together with any dispositions permitted under subsection 7.02(c),
in the aggregate shall not exceed twenty percent (20%) of the Company’s total
assets as shown on its consolidated balance sheet for its most recent prior
fiscal quarter.

Provided, however, that:

(x)   any Subsidiary of the Company may merge with the Company, provided that
the Company shall be the continuing or surviving corporation, or with any one or
more Subsidiaries of the Company, provided that if any transaction shall be
between a Subsidiary and a Wholly-Owned Subsidiary, the Wholly-Owned Subsidiary
shall be the continuing or surviving Person;

(y)   the Company or any Subsidiary of the Company may sell or otherwise
transfer any or all of its assets (upon voluntary liquidation or otherwise), to
the Company or a Wholly-Owned Subsidiary of the Company; and

(z)   subject to the other provisions of this Agreement, a Person may merge with
the Company or any Subsidiary in order to accomplish an acquisition, provided
that the surviving Person shall be the Company or a Subsidiary or it will become
a Subsidiary as a result of such acquisition.

Section 7.03. Pari Passu Ranking. The Company will ensure that the claims and
rights of the Banks against it under the Loan Documents will not be at any time
subordinate to, and will rank at all times at least pari passu with, the claims
and rights of any other of its unsecured creditors, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights in general.

Section 7.04. Transactions with Affiliates. The Company shall not, and shall not
suffer or permit any of its Subsidiaries to, enter into any transaction with any
Affiliate of the Company or of any such Subsidiary, except (a) as expressly
permitted by this Agreement, (b) in connection with the repurchase by the
Company of common stock of the Company, or (c) in the Ordinary Course of
Business and pursuant to the reasonable conduct of the business of the Company
or such Subsidiary.

 

45


--------------------------------------------------------------------------------



Section 7.05. Margin Stock. The Company shall not and shall not suffer or permit
any of its Subsidiaries to use any portion of the Loan proceeds, directly or
indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of the Company or others incurred to purchase or carry
Margin Stock, (iii) to extend credit for the purpose of purchasing or carrying
any Margin Stock, or (iv) to acquire any security in any transaction that is
subject to Section 13 or 14 of the Exchange Act.

Section 7.06. Ratio of Earnings to Fixed Charges. The Company shall not permit
its Ratio of Earnings to Fixed Charges as determined for any period of four (4)
consecutive fiscal quarters of the Company to be less than 2.5 to 1.0. During
the term of this Agreement, the Company shall continue to compute its Ratio of
Earnings to Fixed Charges in the same manner as computed in the Company’s Form
10-K Annual Report for the period ended May 28, 2006 and shall continue to
report such ratio to the Administrative Agent on a quarterly basis concurrently
with the delivery of the financial statements referred to in subsections 6.01(a)
and (b).

Section 7.07. Payments by Material Subsidiaries. Neither the Company nor any of
its Material Subsidiaries will enter into or suffer to exist any consensual
agreement or arrangement which would by its express terms limit the ability of
any Material Subsidiary to pay any dividend to or otherwise advance funds to the
Company.

ARTICLE 8

EVENTS OF DEFAULT

Section 8.01. Event of Default. Subject to the provisos at the end of this
section, any of the following shall constitute an “Event of Default”:

(a)   Non-Payment. The Company fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within three (3) Business
Days after the same shall become due, any interest, fee or any other amount
payable hereunder or pursuant to any other Loan Document; or

(b)   Representation or Warranty. Any representation or warranty by the Company
made or deemed made herein, in any Loan Document, or which is contained in any
certificate, document or financial or other statement by the Company, or its
Responsible Officers, furnished at any time under this Agreement, or in or under
any Loan Document, shall prove to have been incorrect in any material respect on
or as of the date made or deemed made; or

(c)   Specific Defaults. The Company fails to perform or observe any term,
covenant or agreement contained in Section 6.03(a) or Article 7; or

 

46


--------------------------------------------------------------------------------



(d)   Other Defaults. The Company fails to perform or observe any other term or
covenant contained in this Agreement or any Loan Document, and such default
shall continue unremedied for a period of (i) 10 days, in the case such default
arises under Section 6.01, 6.02, 6.03(b), 6.03(c), 6.03(d) or 6.03(e), or (ii)
30 days, in the case of any other such default, after the date upon which
written notice thereof is given to the Company by the Administrative Agent or
any Bank; or

(e)   Cross-Default. The Company or any Material Subsidiary shall (i) fail to
pay when due, subject to the applicable grace period, if any, whether at stated
maturity or otherwise, (A) any principal of, interest on, or premiums, fees or
expenses or any other amounts relating to, any Indebtedness or (B) the deferred
purchase price of any Property or asset (other than trade payables entered into
in the Ordinary Course of Business pursuant to customary terms) or (C) any
Contingent Obligation, or (ii) fail to observe or perform, subject to the
applicable grace period, if any, any other term, covenant, condition or
agreement contained in any instrument or agreement evidencing, securing or
relating to any Indebtedness or Contingent Obligation, if the effect thereof is
to cause, or permit the holder or holders of any such Indebtedness or
obligation, or a trustee or agent on behalf of such holder or holders
(collectively, the “holder”), to cause, such Indebtedness or obligation to
become due prior to its stated maturity; provided, however, that no Event of
Default shall exist hereunder if (x) in the case of clause (ii), such failure or
default has been waived by the holder thereof; (y) in the case of sub-clause
(i)(B) or (i)(C), such failure is being contested in good faith by appropriate
proceedings; or (z) the aggregate of all obligations which become (or, at the
option of the holder thereof, may thereupon become) due and payable prior to
their stated maturity as a result of any such failure or default, does not
exceed $50,000,000; or

(f)    Insolvency; Voluntary Proceedings. The Company or any of its Material
Subsidiaries (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) voluntarily ceases to conduct its
business in the ordinary course; (iii) commences any Insolvency Proceeding with
respect to itself; or (iv) takes any action to effectuate or authorize any of
the foregoing; or

(g)   Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against the Company or any Material Subsidiary, or any writ,
judgment, warrant of attachment, execution or similar process, is issued or
levied against a substantial part of the Company’s or any Material Subsidiaries’
Properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Company or any Material Subsidiary admits the material
allegations of a petition against it in any Insolvency Proceeding, or an order
for relief (or similar order under non-U.S. law) is ordered in any Insolvency
Proceeding; or (iii) the Company or any Material Subsidiary acquiesces in the
appointment of a

 

47


--------------------------------------------------------------------------------



receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business; or

(h)   ERISA. (i) The Company or an ERISA Affiliate shall fail to satisfy its
contribution requirements under Section 412(c)(11) of the Code, whether or not
it has sought a waiver under Section 412(d) of the Code, and such failure could
result in liability of more than $50,000,000; (ii) in the case of an ERISA Event
involving the withdrawal from a Plan of a “substantial employer” (as defined in
Section 4001(a)(2) or Section 4062(e) of ERISA), the withdrawing employer’s
proportionate share of that Plan’s Unfunded Pension Liabilities is more than
$50,000,000; (iii) in the case of an ERISA Event involving the complete or
partial withdrawal from a Multiemployer Plan, the withdrawing employer has
incurred a withdrawal liability in an aggregate amount exceeding $50,000,000;
(iv) in the case of an ERISA Event not described in clause (ii) or (iii), the
Unfunded Pension Liabilities of the relevant Plan or Plans exceed $50,000,000;
or (v) the commencement or increase of contributions to, or the adoption of or
the amendment of a Plan by, a member of the Controlled Group shall result in a
net increase in unfunded liabilities to the Controlled Group in excess of
$50,000,000; or

(i)    Monetary Judgments. There shall be entered against the Company or any
Material Subsidiary one or more final judgments or decrees for the payment of
money which in the aggregate exceed (to the extent not (x) paid or covered by
insurance or (y) reserved against) $50,000,000, and such judgments or decrees
shall not have been vacated, discharged, stayed or appealed within the
applicable period for appeal from the date of entry thereof;

provided, however, that if no Loan is outstanding at the time any event or
circumstance specified in paragraph (b), (c), (d), (e), (h) or (i) of this
Section 8.01 shall occur or arise, then any such event or circumstance shall not
be deemed an Event of Default, but the Administrative Agent shall, at the
request of, or may, with the consent of, the Majority Banks, declare the
Revolving Commitment of each Bank to make Loans to be terminated, whereupon such
Revolving Commitments shall forthwith be terminated and the Company shall
promptly pay to the Administrative Agent all accrued but unpaid amounts then
outstanding under this Agreement or under any other Loan Document; provided
further, however, that:

(i)    the Company shall promptly notify the Administrative Agent and each Bank
of any such event or circumstance, and

(ii)   the obligation of each Bank to make any Loan hereunder shall be
immediately suspended for so long as any such event or circumstance shall
continue to exist.

 

48


--------------------------------------------------------------------------------



Section 8.02. Remedies. If any Event of Default occurs, the Administrative Agent
shall, at the request of, or may, with the consent of, the Majority Banks,

(a)   declare the Revolving Commitment of each Bank to make Loans to be
terminated, whereupon such Revolving Commitments shall forthwith be terminated;

(b)   declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Company; and

(c)   exercise on behalf of itself and the Banks all rights and remedies
available to it and the Banks under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in paragraph
(f) or (g) of Section 8.01 above (in the case of clause (i) of paragraph (g)
upon the expiration of the 60-day period mentioned therein), the obligation of
each Bank to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable without further act of the
Administrative Agent or any Bank.

Section 8.03. Rights Not Exclusive. The rights provided for in this Agreement
and the other Loan Documents are cumulative and are not exclusive of any other
rights, powers, privileges or remedies provided by law or in equity, or under
any other instrument, document or agreement now existing or hereafter arising.

ARTICLE 9

THE AGENTS

Section 9.01. Appointment and Authorization. Each Bank hereby irrevocably
appoints, designates and authorizes the Administrative Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Bank, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent.

 

49


--------------------------------------------------------------------------------



Section 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

Section 9.03. Liability of Administrative Agent. None of the Administrative
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document (except for its own gross negligence or willful misconduct), or
(ii) be responsible in any manner to any of the Banks for any recital,
statement, representation or warranty made by the Company or any Subsidiary or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Company or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Administrative Agent-Related Person shall be under any obligation
to any Bank to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Properties, books or records of the
Company or any of the Company’s Subsidiaries or Affiliates.

Section 9.04. Reliance by Agent. (a) The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Majority Banks as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Banks against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Majority Banks and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Banks.

 

50


--------------------------------------------------------------------------------



(b)   For purposes of determining compliance with the conditions specified in
Section 4.01, each Bank that has executed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter either sent by the Administrative Agent to such Bank for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Bank.

Section 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent for the account of the Banks,
unless the Administrative Agent shall have received written notice from a Bank
or the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Banks. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be requested by
the Majority Banks in accordance with Article 8; provided, however, that unless
and until the Administrative Agent shall have received any such request, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Banks.

Section 9.06. Credit Decision. Each Bank expressly acknowledges that none of the
Administrative Agent-Related Persons has made any representation or warranty to
it and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Company and its Subsidiaries shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company and
its Subsidiaries, and all applicable bank regulatory laws relating to the
transactions contemplated thereby, and made its own decision to enter into this
Agreement and extend credit to the Company hereunder. Each Bank also represents
that it will, independently and without reliance upon the Administrative Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and other documents
expressly herein required to be furnished to the Banks by the Administrative
Agent, the Administrative Agent shall not have any duty or responsibility to
provide any Bank with any credit or other information concerning the business,
prospects,

 

51


--------------------------------------------------------------------------------



operations, property, financial and other condition or creditworthiness of the
Company which may come into the possession of any of the Administrative
Agent-Related Persons.

Section 9.07. Indemnification. The Banks shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), ratably in accordance with their respective Revolving Commitments, or if no
Revolving Commitments are in effect, in accordance with their respective
outstanding Loans, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind whatsoever which may at any time (including at any
time following the repayment of the Loans and the termination or resignation of
the Administrative Agent) be imposed on, incurred by or asserted against any
such Person any way relating to or arising out of this Agreement or any document
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by any such Person
under or in connection with any of the foregoing; provided, however, that no
Bank shall be liable for the payment to the Administrative Agent-Related Persons
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from such Person’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Bank shall reimburse the Administrative Agent
upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein to the extent that the Administrative Agent is not reimbursed
for such expenses by or on behalf of the Company. Without limiting the
generality of the foregoing, if the Internal Revenue Service or any other
Governmental Authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Bank (because the appropriate form was not
delivered, was not properly executed, or because such Bank failed to notify the
Administrative Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Bank shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section, together with all costs and expenses and attorneys’ fees (including
Attorney Costs). The obligation of the Banks in this Section shall survive the
payment of all Obligations hereunder.

 

52


--------------------------------------------------------------------------------



Section 9.08. Administrative Agent in Individual Capacity. Citibank, N.A. and
its Affiliates may make loans to, issue letters of credit for the account of,
accept deposits from, acquire equity interests in and generally engage in any
kind of banking, trust, financial advisory, underwriting or other business with
the Company and its Subsidiaries and Affiliates as though Citibank, N.A. were
not the Administrative Agent hereunder and without notice to or consent of the
Banks. The Banks acknowledge that, pursuant to such activities, Citibank, N.A.
or its Affiliates may receive information regarding the Company or its
Affiliates (including information that may be subject to confidentiality
obligations in favor of the Company or such Affiliates) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, Citibank, N.A. shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not the Administrative Agent, and the terms “Bank” and “Banks”
shall include Citibank, N.A. in its individual capacity.

Section 9.09. Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 30 days’ notice to the Banks. If the
Administrative Agent shall resign as Administrative Agent under this Agreement,
the Company shall appoint from among the Banks a successor agent for the Banks
(unless an Event of Default then exists in which case the Majority Banks shall
appoint the successor agent). If no successor agent is appointed prior to the
effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and the
Company, a successor agent from among the Banks. Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor agent and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article 9 and Sections
10.04 and 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Banks shall perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Company or the
Majority Banks appoint a successor agent as provided for above.

Section 9.10. Other Agents. None of the Syndication Agent or the Documentation
Agents shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Banks as such. Each
Bank acknowledges that it has not relied, and will not rely, on the Syndication
Agent in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

53


--------------------------------------------------------------------------------



ARTICLE 10

MISCELLANEOUS

Section 10.01. Amendments and Waivers. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent with respect to any
departure by the Company therefrom, shall be effective unless the same shall be
in writing and signed by the Majority Banks, the Company and acknowledged by the
Administrative Agent, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Banks, the Company and acknowledged by the Administrative
Agent, do any of the following:

(a)   extend or increase the Revolving Commitment of any Bank (or reinstate any
Revolving Commitment terminated pursuant to subsection 8.02(a)) or subject any
Bank to any additional obligations;

(b)   postpone or delay any date fixed for any payment of principal, interest,
fees or other amounts due to the Banks (or any of them) hereunder, under any
Loan Document;

(c)   reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any Loan Document;

(d)   change the percentage of the Revolving Commitments or of the Total
Outstanding Amount, which shall be required for the Banks or any of them to take
any action hereunder or change the definition of Majority Banks;

(e)   amend this Section 10.01 or any provision providing for consent or other
action by all Banks; or

(f)    alter the pro rata treatment of the Banks under Section 2.13 or any other
provision providing for pro rata treatment;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by such Agent in addition to the Majority Banks or all the
Banks, as the case may be, affect the rights or duties of any Agent under this
Agreement or any other Loan Document.

Section 10.02. Notices. (a) All notices, requests and other communications
provided for hereunder to any party shall be in writing (including, unless the
context expressly otherwise provides, by facsimile transmission, provided that
any matter transmitted by the Company by facsimile (i) shall be immediately
confirmed by a telephone call to the recipient at the number specified on the
signature pages hereof or in the applicable Administrative Questionnaire, as the
case may be, and (ii) shall be followed promptly by a hard copy original
thereof)

 

54


--------------------------------------------------------------------------------



and mailed, faxed or delivered, to such party: (A) in the case of the Company or
the Administrative Agent, at its address or facsimile number set forth on the
signature pages hereof, (B) in the case of any Bank, at its address or facsimile
number set forth in its Administrative Questionnaire, or (C) in the case of any
party, at such other address or facsimile number as such party may hereafter
specify for the purpose by notice to the Administrative Agent and the Company.

(b)   All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted by facsimile machine, respectively, or if
mailed, upon the third Business Day after the date deposited into the U.S. mail,
or if delivered, upon delivery; except that notices to the Administrative Agent
pursuant to Article 2 or 9 shall not be effective until actually received by it.

(c)   The Company acknowledges and agrees that any agreement of the
Administrative Agent and the Banks in Article 2 herein to receive certain
notices by telephone and facsimile is solely for the convenience and at the
request of the Company. The Administrative Agent and the Banks shall be entitled
to rely on the authority of any Person purporting to be a Person authorized by
the Company to give such notice and the Administrative Agent and the Banks shall
not have any liability to the Company or other Person on account of any action
taken or not taken by the Administrative Agent or the Banks in reliance upon
such telephonic or facsimile notice. The obligation of the Company to repay the
Loans shall not be affected in any way or to any extent by any failure by the
Administrative Agent and the Banks to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Banks of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Banks to be contained in the telephonic or
facsimile notice.

Section 10.03. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any Agent or Bank, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.

Section 10.04. Costs and Expenses. The Company shall, whether or not the
transactions contemplated hereby shall be consummated:

(a)   pay or reimburse Citibank, N.A., (including in its capacity as
Administrative Agent) within fifteen Business Days after demand (subject to
subsection 4.01(e)) for all reasonable, demonstrable costs and out-of-pocket
expenses incurred by Citibank, N.A., (including in its capacity as
Administrative Agent) in connection with the development, preparation, delivery
and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, and the
consummation of

 

55


--------------------------------------------------------------------------------



the transactions contemplated hereby and thereby, including the reasonable
Attorney Costs incurred by Citibank, N.A., (including in its capacity as
Administrative Agent) with respect thereto as agreed in the Fee Letter; and

(b)   pay or reimburse each Bank and the Administrative Agent within fifteen
Business Days after demand (subject to subsection 4.01(e)) for all costs and
expenses incurred by them in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies (including in connection
with any “workout” or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding) under this Agreement, any other
Loan Document, and any such other documents, including Attorney Costs incurred
by the Administrative Agent and any Bank

Section 10.05. Indemnity. (a) The Company shall pay, indemnify, and hold each
Bank and Agent and each of their respective affiliates, officers, directors,
employees, counsel, agents and attorneys-in-fact (each, an “Indemnified Person”)
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses or disbursements
(including Attorney Costs) of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement and any other Loan Documents, or the transactions contemplated hereby
and thereby, and with respect to any investigation, litigation or proceeding
(including any Insolvency Proceeding or appellate proceeding) related to this
Agreement or the Loans or the use of the proceeds thereof, whether or not any
Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Company shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities to
the extent resulting from the gross negligence or willful misconduct of such
Indemnified Person as determined by a court of competent jurisdiction in a final
and non-appealable judgment. The agreements in this Section shall survive
payment of all other Obligations and termination of this Agreement.

(b)   An Indemnified Person shall give prompt notice to the Company of any claim
asserted in writing, or the commencement of any action or proceeding, in respect
of which indemnity may be sought hereunder, provided that the omission so to
notify the Company will not relieve the Company from any liability, if any,
which it may have to the Indemnified Person otherwise than under Section
10.05(a) unless and to the extent that the Company shall have been damaged by
the delay in notification or the failure to be notified.

(c)   The Indemnified Person shall assist the Company in the defense of any such
action or proceeding by arranging discussions with (and the calling as witnesses
of) relevant officers, directors, employees and agents of the Indemnified Person
and providing reasonable access to relevant books and records. The Company shall
have the right to, and shall at the request of the Indemnified Person,
participate in, and assume the defense of, any such action or proceeding at its
own expense using counsel mutually acceptable to the Company and the

 

56


--------------------------------------------------------------------------------



Indemnified Person. In any such action or proceeding which the Company has
participated in or assumed the defense of, the Indemnified Person shall have the
right to retain separate counsel, but the fees and expenses of such counsel
shall be at its own expense unless the named parties to any such suit, action or
proceeding (including any impleaded parties) include both the Company and the
Indemnified Person and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them it
being understood and agreed that the Company shall not have liability for the
fees and expenses of more than one firm (in addition to local counsel) which
shall be retained to act in such circumstances for all of the Indemnified
Parties provided however that the Company shall have the liability for the fees
and expenses of more than one firm if such firm or firms has or have been
retained due to actual or potential differing interests among the Indemnified
Parties.

(d)   The Company shall not be liable under Section 10.05 for any settlement
effected without its consent of any claim, litigation or proceeding in respect
of which indemnity may be sought hereunder. The Company may settle any claim
without the consent of the Indemnified Person if monetary damages are paid in
full by the Company, provided, that the Company shall not make any admission of
wrongdoing by such Indemnified Person and all claimants shall execute a full
release in favor of such Indemnified Person. An Indemnified Person shall,
subject to its reasonable business needs, use reasonable efforts to minimize the
indemnification sought from the Company under Section 10.05.

Section 10.06. Marshalling; Payments Set Aside. Neither the Administrative Agent
nor the Banks shall be under any obligation to marshall any assets in favor of
the Company or any other Person or against or in payment of any or all of the
Obligations. To the extent that the Company makes a payment or payments to the
Administrative Agent or the Banks, or the Administrative Agent or the Banks
exercise their rights of set-off, and such payment or payments or the proceeds
of such set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent with the consent of the
Majority Banks) to be repaid to a trustee, receiver or any other party in
connection with any Insolvency Proceeding, or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or set-off had not occurred, and
(b) each Bank severally agrees to pay to the Administrative Agent upon demand
its ratable share of the total amount so recovered from or repaid by the
Administrative Agent.          

Section 10.07. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Bank (and any attempted assignment or transfer by
the Company without such consent shall be null and void).

 

57


--------------------------------------------------------------------------------



Section 10.08. Assignments, Participations, Etc.

(a)   Any Bank may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Revolving Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Revolving Commitment and the Loans at the time owing to it or
in the case of an assignment to a Bank or an Affiliate of a Bank or an Approved
Fund with respect to a Bank, the amount of the Revolving Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment (determined as of the date the Assignment and Assumption Agreement,
as hereinafter defined, with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consent (each such consent not to be
unreasonably withheld or delayed), (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement with respect to the Loans and/or the Revolving
Commitment assigned and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an agreement, substantially in the form of
Exhibit C hereto (an “Assignment and Assumption Agreement”), together with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Bank, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 2.02(a), from and after the effective date specified
in each Assignment and Assumption Agreement, the Eligible Assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Bank
under this Agreement, and the assigning Bank thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption Agreement, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Bank’s rights and obligations
under this Agreement, such Bank shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.01, 3.03, 10.04, and
10.05). Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with paragraph (b) of this Section.

(b)   Any Bank may, without the consent of, or notice to, the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Bank’s rights and/or obligations
under this Agreement (including all or a portion of its Revolving Commitment
and/or the Loans at the time owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the

 

58


--------------------------------------------------------------------------------



Company, the Administrative Agent and the other Banks shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Bank sells such a participation shall provide that such Bank shall retain the
sole right to enforce this Agreement and to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Bank will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(a), (b) or (c) of Section 10.01 that affects such Participant. Subject to
paragraph (c) of this Section, the Company agrees that each Participant shall be
entitled to the benefits of Sections 3.01, 3.02, 3.03 and 3.04 to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to paragraph (a) of this Section.

(c)   A Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.03 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant organized under the laws of a jurisdiction
outside the United States shall not be entitled to the benefits of Section 3.01
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Company, to comply with Section
3.01(f) as though it were a Bank.

(d)   Any Bank may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Bank, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment of a security interest shall release a Bank from any of its
obligations hereunder or substitute any such pledgee or assignee for such Bank
as a party hereto.

(e)   Notwithstanding anything to the contrary contained herein, any Bank (a
“Granting Bank”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Bank to the Administrative
Agent and the Company (an “SPC”), the option to provide to the Company all or
any part of any Loan that such Granting Bank would otherwise be obligated to
make to the Company pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to make any Loan, (ii) the Granting
Bank’s obligations under this Agreement shall remain unchanged and (iii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Bank shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Revolving Commitment of the Granting Bank to the same extent, and as
if, such Loan were made by such Granting Bank. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Bank). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement

 

59


--------------------------------------------------------------------------------



shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPC, it will not institute against, or
join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof. In addition, notwithstanding anything
to the contrary contained in this Section 10.08, any SPC may with notice to, but
without (except as specified below) the prior written consent of, the Company
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Bank or to
any financial institution (consented to by the Administrative Agent and, so long
as no Event of Default has occurred, the Company, which consents shall not be
unreasonably withheld or delayed) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of Loans.
Any SPC shall be a Transferee for purposes of Section 10.09 hereof, provided
that in addition to disclosures permitted pursuant to Section 10.09, an SPC may
disclose on a basis acknowledged by the recipient as confidential any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. An amendment to this subsection (e) without the written consent of an SPC
shall be ineffective insofar as it alters the rights and obligations of such
SPC.

Section 10.09. Confidentiality. Each Bank agrees to take normal and reasonable
precautions and exercise due care (in the same manner as it exercises for its
own affairs) to maintain the confidentiality of all information identified as
“confidential” by the Company and provided to it by the Company or any
Subsidiary of the Company, or by the Administrative Agent on such Company’s or
Subsidiary’s behalf, in connection with this Agreement or any other Loan
Document, and neither it nor any of its Affiliates shall use any such
information for any purpose or in any manner other than pursuant to the terms
contemplated by this Agreement; except to the extent such information

(i)    was or becomes generally available to the public other than as a result
of a disclosure by such Bank, or

(ii)   was or becomes available on a non-confidential basis from a source other
than the Company, provided that such source is not bound by a confidentiality
agreement with the Company known to such Bank; provided further, however, that
any Bank may disclose such information

(A)  at the request or pursuant to any requirement of any Governmental Authority
to which such Bank or its Affiliates are subject or in connection with an
examination of such Bank or its Affiliates by any such authority;

(B)  pursuant to subpoena or other court process, provided that the Company is
given prompt notice of such subpoena or other process (unless such Bank is
legally prohibited from giving such notice);

 

60


--------------------------------------------------------------------------------



(C)  when required to do so in accordance with the provisions of any applicable
Requirement of Law;

(D)  to the extent reasonably required in connection with any litigation or
proceeding to which any Agent, any Bank or their respective Affiliates may be
party;

(E)  to the extent reasonably required in connection with the exercise of any
remedy hereunder or under any other Loan Document; and

(F)   to such Bank’s independent auditors and other professional advisors as may
be reasonably required in order for any party to fulfill its obligations,
provided further, that such auditors or advisors shall be informed of the
confidentiality requirements of this Agreement.

Notwithstanding the foregoing, the Company authorizes each Bank to disclose to
any Participant or Assignee (each, a “Transferee”) and to any prospective
Transferee or to any actual or prospective contractual counterparty (or its
advisors) to any securitization, hedge or other derivative transaction, such
financial and other information in such Bank’s possession concerning the Company
or its Subsidiaries which has been delivered to the Administrative Agent or the
Banks pursuant to this Agreement or which has been delivered to the
Administrative Agent or the Banks by the Company in connection with the Bank’s
credit evaluation of the Company prior to entering into this Agreement; provided
that, unless otherwise agreed by the Company, such Person agrees in writing to
such Bank to keep such information confidential to the same extent required of
the Banks hereunder. Notwithstanding anything herein to the contrary, any party
hereto (and any employee, representative or other agent of thereof) may disclose
to any and all persons, without limitation of any kind, the U.S. federal income
tax treatment and the U.S. federal income tax structure of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure. However, no disclosure of any information relating to such tax
treatment or tax structure may be made to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws.

Section 10.10. Set-off. In addition to any rights and remedies of the Banks
provided by law, if an Event of Default has occurred and is continuing, each
Bank is authorized at any time and from time to time, without prior notice to
the Company, any such notice being waived by the Company to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any

 

61


--------------------------------------------------------------------------------



time owing to, such Bank or any of its Affiliates to or for the credit or the
account of the Company against any and all Obligations owing to such Bank or
Affiliate, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Bank shall have made demand under this Agreement or
any Loan Document and although such Obligations may be contingent or unmatured.
Each Bank agrees promptly to notify the Company and the Agent after any such
set-off and application made by such Bank or Affiliate; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Bank under this Section 10.10 are in
addition to the other rights and remedies (including other rights of set-off)
which the Bank may have.

Section 10.11. Notification of Addresses, Lending Offices, Etc. Each Bank shall
notify the Administrative Agent in writing of any changes in the address to
which notices to the Bank should be directed, of addresses of its Offshore
Lending Office, of payment instructions in respect of all payments to be made to
it hereunder and of such other administrative information as the Agent shall
reasonably request.

Section 10.12. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement in any number of separate counterparts, each of
which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

Section 10.13. Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

Section 10.14. No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of the Company, the Banks and the
Agents, and their permitted successors and assigns, and no other Person shall be
a direct or indirect legal beneficiary of, or have any direct or indirect cause
of action or claim in connection with, this Agreement or any of the other Loan
Documents. No Agent or Bank shall have any obligation to any Person not a party
to this Agreement or other Loan Documents.

Section 10.15. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Loan Documents.

Section 10.16. Governing Law and Jurisdiction. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
PROVIDED THAT THE AGENTS AND THE BANKS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

62


--------------------------------------------------------------------------------



(b)   ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND ANY
OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE COMPANY, THE AGENTS AND THE BANKS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE COMPANY, THE AGENTS AND THE BANKS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE COMPANY, THE AGENTS AND
THE BANKS EACH WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.

Section 10.17. Waiver of Jury Trial. THE COMPANY, THE BANKS AND THE AGENTS EACH
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT
CLAIMS, OR OTHERWISE. THE COMPANY, THE BANKS AND THE AGENTS EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

Section 10.18. Entire Agreement. This Agreement, together with the other Loan
Documents and the Fee Letter, embodies the entire agreement and understanding
among the Company, the Banks and the Agents, and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

 

63


--------------------------------------------------------------------------------



Section 10.19. USA PATRIOT Act Notice. Each Bank that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Bank) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act.

 





















64


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GENERAL MILLS, INC.

By:

/s/ Donal L. Mulligan

 

Name:      Donal L. Mulligan
Title:        Vice President, Treasurer

 

Address for notices:

P.O. Box 1113
Minneapolis, Minnesota 55440-1113
Attn: Vice President, Treasurer
Facsimile: 763-764-7384

If by courier delivery:

Number One General Mills Boulevard
Minneapolis, Minnesota 55426
Attn: Vice President, Treasurer


 

 


--------------------------------------------------------------------------------



CITIBANK, N.A.,

as Administrative Agent and as a Bank

By:

/s/ Kevin A. Ege

 

Name: Kevin A. Ege

 

Title: Vice President

 

 

 

 

Address for notices:

 

Attn: Bank Loan Syndications

Citibank, N.A., as Administrative Agent

Two Penns Way

New Castle, Delaware 19720

Facsimile: 212-994-0691













--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.

By:

/s/ Thomas T. Hou

 

Name: Thomas T. Hou

 

Title: Vice President













--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.

By:

/s/ David L. Catherall

 

Name: David L. Catherall

 

Title: Vice President













--------------------------------------------------------------------------------


BARCLAYS BANK PLC

By:

/s/ Alison McGuigan

 

Name: Alison McGuigan

 

Title: Associate Director













--------------------------------------------------------------------------------


DEUTSCHE BANK AG NEW YORK BRANCH


By:

/s/ Frederick W. Laird

 

Name: Frederick W. Laird

 

Title: Managing Director

   

By:

/s/ Vincent K. Wong

 

Name: Vincent K. Wong

 

Title: Vice President













--------------------------------------------------------------------------------


WELLS FARGO BANK, NATIONAL ASSOCIATION


By:

/s/ Jacqueline Ryan

 

Name: Jacqueline Ryan

 

Title: Vice President













--------------------------------------------------------------------------------


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CHICAGO BRANCH



By:

/s/ Matthew A. Ross

 

Name: Matthew A. Ross

 

Title: Vice President & Manager













--------------------------------------------------------------------------------


LEHMAN BROTHERS COMMERCIAL BANK


By:

/s/ George Janes

 

Name: George Janes

 

Title: Chief Credit Officer













--------------------------------------------------------------------------------


MERRILL LYNCH BANK USA


By:

/s/ Louis Alder

 

Name: Louis Alder

 

Title: Director













--------------------------------------------------------------------------------


MORGAN STANLEY BANK


By:

/s/ Daniel Twenge

 

Name: Daniel Twenge

 

Title: Authorized Signatory













--------------------------------------------------------------------------------


CALYON NEW YORK BRANCH


By:

/s/ Gregory Hennenfent

 

Name: Gregory Hennenfent

 

Title: Director

 

   

By:

/s/ Lee E. Greve

 

Name: Lee E. Greve

 

Title: Managing Director,
          Deputy Manager













--------------------------------------------------------------------------------


CREDIT SUISSE, Cayman Islands Branch


By:

/s/ Karl Studer

 

Name: Karl Studer

 

Title: Director

 

   

By:

/s/ Bernhard Schmid

 

Name: Bernhard Schmid

 

Title: Assistant Vice President

 













--------------------------------------------------------------------------------


WILLIAM STREET COMMITMENT CORPORATION

(Recourse only to assets of William Street Commitment Corporation)


By:

/s/ Mark Walton

 

Name: Mark Walton

 

Title: Assistant Vice President













--------------------------------------------------------------------------------


U.S. BANK, NATIONAL ASSOCIATION


By:

/s/ Karen Weathers

 

Name: Karen Weathers

 

Title: Vice President













--------------------------------------------------------------------------------


BNP PARIBAS


By:

/s/ Jo Ellen Bender

 

Name: Jo Ellen Bender

 

Title: Managing Director

 

   

By:

/s/ Christopher Grumboski

 

Name: Christopher Grumboski

 

Title: Director













--------------------------------------------------------------------------------


THE BANK OF NEW YORK


By:

/s/ Walter C. Parelli

 

Name: Walter C. Parelli

 

Title: Vice President













--------------------------------------------------------------------------------


MELLON BANK

By:

/s/ Robert J. Mitchell, Jr.

 

Name: Robert J. Mitchell, Jr.

 

Title: First Vice President













--------------------------------------------------------------------------------


COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A.,

"Rabobank NEDERLAND", New York Branch




 

By:

/s/ John Church

 

Name: John Church

 

Title: Executive Director

 

   

By:

/s/ Brett Delfino

 

Name: Brett Delfino

 

Title: Executive Director













--------------------------------------------------------------------------------


SUMITOMO MITSUI BANKING CORPORATION,
NEW YORK


By:

/s/ Shigeru Tsuru

 

Name: Shigeru Tsuru

 

Title: Joint General Manager













--------------------------------------------------------------------------------


MIZUHO CORPORATE BANK, LTD.


By:

/s/ Robert Gallagher

 

Name: Robert Gallagher

 

Title: Senior Vice President













--------------------------------------------------------------------------------


AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED

By:

/s/ John W. Wade

 

Name: John W. Wade

 

Title: Head of Operations and
          Infrastructure - Americas













--------------------------------------------------------------------------------


NATIONAL AUSTRALIA BANK LIMITED,

By:

/s/ Jeff White

 

Name: Jeff White

 

Title: Senior Vice President & Head of
          Corporate Banking













--------------------------------------------------------------------------------


SOCIETE GENERALE


By:

/s/ Kimberly A. Metzger

 

Name: Kimberly A. Metzger

 

Title: Vice President













--------------------------------------------------------------------------------


STANDARD CHARTERED BANK


By:

/s/ Bert de Guzman

 

Name: Bert de Guzman

 

Title: Senior Vice President













--------------------------------------------------------------------------------


ABN AMRO BANK N.V.


By:

/s/ Frances O’R. Logan

 

Name: Frances O’R. Logan

 

 

Title: Managing Director

   

By:

/s/ John Jankowski

 

Name: John Jankowski

 

Title: Assistant Vice President













--------------------------------------------------------------------------------


BANCO SANTANDER CENTRAL HISPANO S.A., NEW YORK BRANCH


By:

/s/ Ignacio Campillo

 

Name: Ignacio Campillo

 

Title: Executive Director

Grupo Santander

 

   

By:

/s/ José Castelló

 

Name: José Castelló

 

Title: Managing Director

Head of U. S. Global Corporate Banking













--------------------------------------------------------------------------------


ROYAL BANK OF CANADA


By:

/s/ Howard Lee

 

Name: Howard Lee

 

Title: Authorized Signatory













--------------------------------------------------------------------------------


WACHOVIA BANK, NATIONAL ASSOCIATION


By:

/s/ Mark S. Supple

 

Name: Mark S. Supple

 

Title: Vice President and Director













--------------------------------------------------------------------------------




PRICING SCHEDULE

The “Applicable Margin” for Offshore Rate Loans and “Facility Fee Rate” for any
day are the respective percentages set forth below in the applicable row and
column based upon the Utilization and Status that exist on such day:

 

 Status

Level I

Level II

Level III

Level IV

Level V

 LIBOR Margin*:

 Utilization less than or equal to 50%

 Utilization more than 50%

 

0.16%

0.21%

 

0.20%

0.250%

 

0.290%

0.390%

 

0.370%

0.470%

 

0.550%

0.650%

 Facility Fee Rate:

0.040%

0.050%

0.060%

0.080%

0.100%

 

For purposes of this Schedule, the following terms have the following meanings:

 

"Level I" status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to at least
two of the following three ratings: (i) A by S&P and/or (ii) A2 by Moody’s
and/or (iii) A by Fitch.

 

"Level II" status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to at least
two of the following three ratings: (i) A- by S&P and/or (ii) A3 by Moody’s
and/or (iii) A- by Fitch, and Level I status does not exist.

 

"Level III" status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to at least
two of the following three ratings: (i) BBB+ by S&P and/or (ii) Baa1 by Moody’s
and/or (iii) BBB+ by Fitch, and neither Level I status nor Level II status
exists.

 

"Level IV" status exists at any date if, at such date, the Company’s senior
unsecured long-term debt has ratings that are better than or equal to at least
two of the following three ratings: (i) BBB by S&P and/or (ii) Baa2 by Moody’s
and/or (iii) BBB by Fitch, and none of Level I status, Level II status and Level
III status exists.

"Level V" status exists at any date if, at such date, no other Status exists.

 

_________________________

* LIBOR Margin will increase by 0.125% if any Loans are outstanding after the
Revolving Termination Date.

 


--------------------------------------------------------------------------------



"Status" refers to the determination of which of Level I status, Level II
status, Level III status, Level IV status or Level V status exists at any date.

 

"Utilization" means, at any date, the percentage equivalent of a fraction (i)
the numerator of which is the Total Outstanding Amount (ii) the denominator of
which is the Aggregate Revolving Commitment at such date. If for any reason any
Loans remain outstanding after the Revolving Termination Date, Utilization shall
be deemed to be 100%.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement, and any rating assigned to any other
debt security of the Company shall be disregarded. The rating in effect at any
date is that in effect at the close of business on such date.

 

 













--------------------------------------------------------------------------------



SCHEDULE 2.01

Bank

   Revolving
Commitment

Citibank, N.A.

$103,000,000

JPMorgan Chase Bank, N.A.

$103,000,000

Bank of America, N.A.

$76,000,000

Barclays Bank PLC

$76,000,000

Deutsche Bank AG New York

$76,000,000

Wells Fargo Bank, National Association

$76,000,000

Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

$42,500,000

Lehman Brothers Commercial Bank

$42,500,000

Merrill Lynch Bank USA

$42,500,000

Morgan Stanley Bank

$42,500,000

Calyon Corporate & Investment Bank New York Branch

$42,500,000

Credit Suisse, Cayman Islands Branch

$42,500,000

William Street Commitment Corporation

$42,500,000

U.S Bank National Association

$42,500,000

BNP Paribas

$25,000,000

The Bank of New York

$25,000,000

Mellon Bank, N.A.

$25,000,000

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland” New York Branch

$25,000,000

Sumitomo Mitsui Banking Corporation

$25,000,000

Mizuho Corporate Bank, Ltd.

$25,000,000

Australia and New Zealand Banking Group Limited

$12,500,000

National Australia Bank Limited

$12,500,000

 


--------------------------------------------------------------------------------



Bank

   Revolving
Commitment

Societe Generale

$12,500,000

Standard Chartered Bank

$12,500,000

ABN AMRO Bank N.V.

$12,500,000

Banco Santander Central Hispano, S.A., New York Branch

$12,500,000

Royal Bank of Canada

$12,500,000

Wachovia Bank, National Association

$12,500,000

Total

$1,100,000,000

 











--------------------------------------------------------------------------------



EXHIBIT A

NOTICE OF BORROWING

 

Date: _________________

 

 

To:

 

Citibank, N.A., as Administrative Agent for the Banks parties to the Amended and
Restated Credit Agreement (the “Credit Agreement”) dated as of October 17, 2006
among General Mills, Inc., the Banks party thereto, Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent.

 

 

 

Ladies and Gentlemen:

 

The undersigned General Mills, Inc. (the “Company”) refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 2.03 of the Credit
Agreement, of the Borrowing specified herein:

 

1.

The Business Day of the proposed Borrowing is ______________, 200_.

 

2.

The aggregate amount of the proposed Borrowing is $_________.

 

3.

The Borrowing is to be comprised of $______ of [Offshore Rate] [Base Rate]
Loans.

 

4.

[If applicable:] The duration of the Interest Period for the Offshore Rate Loans
included in the Borrowing shall be [one week or ___ month(s)].

 





A-1

--------------------------------------------------------------------------------



The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:
the representations and warranties of the Company contained in Article 5 of the
Credit Agreement are true and correct as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date).

 

 

 

GENERAL MILLS, INC.

 

By:___________________________

 

Title:__________________________

 

By:___________________________

 

Title:__________________________

 

 





A-2

--------------------------------------------------------------------------------



EXHIBIT B

 

NOTICE OF CONVERSION/CONTINUATION

 

Date: ____________

 

To:

Citibank, N.A., as Administrative Agent for the Banks parties to the Amended and
Restated Credit Agreement (the “Credit Agreement”) dated as of October 17, 2006
among General Mills, Inc., the Banks party thereto, Citibank, N.A., as
Administrative Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent.

Ladies and Gentlemen:

The undersigned, General Mills, Inc., refers to the Credit Agreement, the terms
defined therein being used herein as therein defined, and hereby gives you
notice irrevocably, pursuant to Section 2.04 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

1.        The date of the [conversion] [continuation] is ______________, 200__.

2.        The aggregate amount of the Loans [converted] is $_________ or
[continued] is $__________.

3.        The Loans are to be [converted into] [continued as] [Offshore Rate]
[Base Rate] Loans.

4.        [If applicable:] The duration of the Interest Period for the Loans
included in the [conversion] [continuation] shall be [one week or ___ month(s)].

 










B-1


--------------------------------------------------------------------------------



The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the date of the proposed [conversion]
[continuation], before and after giving effect thereto and to the application of
the proceeds therefrom: the representations and warranties of the Company
contained in Article 5 of the Credit Agreement are true and correct as though
made on and as of such date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date).

 

GENERAL MILLS, INC.

 

By:_________________________

Title:________________________

 

By:_________________________

Title:________________________

 










B-2


--------------------------------------------------------------------------------



EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

AGREEMENT dated as of ________ __, ____ among [NAME OF ASSIGNOR] (the
“Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”).

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
October 17, 2006 among General Mills, Inc., Citibank, N.A., as Administrative
Agent, and JPMorgan Chase Bank, N.A., as Syndication Agent and certain Banks
party thereto

WHEREAS, as provided under the Credit Agreement, the Assignor has a Revolving
Commitment to make Loans to the Company in an aggregate principal amount at any
time outstanding not to exceed $____________;

WHEREAS, Loans made to the Company by the Assignor under the Credit Agreement in
the aggregate principal amount of $__________ are outstanding at the date
hereof;

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its Revolving
Commitment thereunder in an amount equal to $__________ (the “Assigned
Interest”), together with a corresponding portion of each of its outstanding
Loans, and the Assignee proposes to accept such assignment and assume the
corresponding obligations of the Assignor under the Credit Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. Definitions. All capitalized terms not otherwise defined herein have
the respective meanings set forth in the Credit Agreement.

SECTION 2. Assignment. The Assignor hereby assigns and sells to the Assignee all
of the rights of the Assignor under the Credit Agreement to the extent of the
Assigned Interest and a corresponding portion of each of its outstanding Loans,
and the Assignee hereby accepts such assignment from the Assignor and assumes
all of the obligations of the Assignor under the Credit Agreement to the extent
of the Assigned Interest. Upon the execution and delivery hereof by the Assignor
and the Assignee [and the execution of the consent attached hereto by the
Company and the Administrative Agent]1 and the

 

_________________________

1  Delete if consent is not required.

 

C-1


--------------------------------------------------------------------------------



payment of the amounts specified in Section 3 required to be paid on the date
hereof, (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Bank under the Credit Agreement
with a Revolving Commitment in an amount equal to the Assigned Interest and
acquire the rights of the Assignor with respect to a corresponding portion of
each of its outstanding Loans and (ii) the Revolving Commitment of the Assignor
shall, as of the date hereof, be reduced by the Assigned Interest, and the
Assignor shall be released from its obligations under the Credit Agreement to
the extent such obligations have been assumed by the Assignee. The assignment
provided for herein shall be without recourse to the Assignor.

SECTION 3. Payments. As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in Federal funds the amount heretofore agreed between them.2 Facility fees
accrued before the date hereof are for the account of the Assignor and such fees
accruing on and after the date hereof with respect to the Assigned Interest are
for the account of the Assignee. Each of the Assignor and the Assignee agrees
that if it receives any amount under the Credit Agreement which is for the
account of the other party hereto, it shall receive the same for the account of
such other party to the extent of such other party’s interest therein and
promptly pay the same to such other party.

[SECTION 4. Consent of the Company, and the Administrative Agent. This Agreement
is conditioned upon the consent of the Company and the Administrative Agent
pursuant to Section 10.08 of the Credit Agreement.]3

[SECTION 5. Note. The Company has agreed to execute and deliver a Note payable
to the order of the Assignee to evidence the assignment and assumption provided
for herein.]4

SECTION 6. Representations and Warranties.

(a) Assignor. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power

 

_________________________

2  Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee. It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

3  Delete if consent is not required.

4  Delete if execution and delivery of a Note is not required.

 

C-2


--------------------------------------------------------------------------------



and authority, and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby.

(b) Assignee. The Assignee represents and warrants that (i) it has full power
and authority and has taken all action necessary, to execute and deliver this
Assignment and to consummate the transactions contemplated hereby and to become
a Bank under the Credit Agreement and (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement.

(c) Limitation. The Assignor makes no representation or warranty in connection
with, and shall have no responsibility with respect to, the solvency, financial
condition or statements of the Company, or the validity and enforceability of
the Company’s obligations under the Credit Agreement or any Note. The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and will
continue to be responsible for making its own independent appraisal of the
business, affairs and financial condition of the Company.

SECTION 7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

[NAME OF ASSIGNOR]

 

 

 

By:

______________________________

Name:

Title:

 

C-3


--------------------------------------------------------------------------------



[NAME OF ASSIGNEE]

 

 

By:

______________________________

Name:

Title:

 

The undersigned consent to the foregoing assignment.

 

GENERAL MILLS, INC.

 

 

By:

______________________________

Name:

Title:

 

CITIBANK, N.A., as Administrative Agent

 

 

By:

______________________________

Name:

Title:

 

 













C-4


--------------------------------------------------------------------------------



EXHIBIT D

 

NOTE

 

New York, New York

___________ __, _____

 

For value received, General Mills, Inc., a Delaware corporation (the “Company”),
promises to pay to the order of ______________________ (the “Bank”), for the
account of its applicable Lending Office, the unpaid principal amount of each
Loan made by the Bank to the Company pursuant to the Credit Agreement referred
to below on the Final Maturity Date provided for in the Credit Agreement. The
Company promises to pay interest on the unpaid principal amount of each such
Loan on the dates and at the rate or rates provided for in the Credit Agreement.
All such payments of principal and interest shall be made in lawful money of the
United States in Federal or other immediately available funds at the office of
Citibank, N.A., at 399 Park Avenue, New York, New York 10043.

The date and amount of each Loan made by the Bank and all repayments of the
principal thereof shall be recorded by the Bank and, if the Bank so elects in
connection with any transfer or enforcement hereof, appropriate notations to
evidence the foregoing information with respect to each such Loan then
outstanding may be endorsed by the Bank on the schedule attached hereto, or on a
continuation of such schedule attached to and made a part hereof; provided that
the failure of the Bank to make (or any error in making) any such recordation or
endorsement shall not affect the Company’s obligations hereunder or under the
Credit Agreement.

This note is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of October 17, 2006 (the “Credit Agreement”) among General
Mills, Inc., Citibank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
as Syndication Agent, and certain other Agents and Banks party thereto. Terms
defined in the Credit Agreement are used herein with the same meanings.
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

GENERAL MILLS, INC.

 

 

By:

______________________________

Name:

Title:



 

D - 1


--------------------------------------------------------------------------------



LOANS AND PAYMENTS OF PRINCIPAL

 

 

Date

 

Amount of Loan

 

Amount of Principal Repaid

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D - 2

--------------------------------------------------------------------------------